UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission File Number 000-22024 NEW LEAF BRANDS, INC. (Exact name of registrant as specified in its charter) Nevada 77-0125664 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Dewolf Road, Suite 208, Old Tappan NJ 07675 (Address of principal executive offices) (Zip Code) (201) 784-2400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: common stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ (herewith) No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, andwill not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.Set the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:As ofMay 16, 2011, was $6,924,462based on a total of69,244,628 shares of our common stock held by non-affiliates at a closing price of $0.15 per share. As of May 16th, 2011 the number of outstanding shares of the registrant’s common stock was 77,163,902 Documents incorporated by reference:See Item 15 herein. NEW LEAF BRANDS, INC. FORM 10-K For the year ended December 31, 2010 TABLE OF CONTENTS Page PART I Item 1 Business 3 Item 1A Risk Factors 8 Item 2 Properties 15 Item 3 Legal Proceedings 15 Item 4 Reserved PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 8 Financial Statements and Supplementary Data 28 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 28 Item 9A(T) Controls and Procedures 29 Item 9B Other Information 30 PART III Item 10 Directors, Executive Officers and Corporate Governance 31 Item 11 Executive Compensation 34 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13 Certain Relationships and Related Transactions, and Director Independence 40 Item 14 Principal Accounting Fees and Services 42 PART IV Item 15 Exhibits, Financial Statement Schedules 44 This report contains trademarks and trade names that are the property of New Leaf Brands, Inc. and of other companies, as indicated. 2 PART I Forward Looking Statements Disclaimer Statements in this Annual Report on Form 10-K may be “forward-looking statements.”Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions.These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by our management.These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict.Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in this Annual Report on Form 10-K, under “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and in other documents that we file from time to time with the Securities and Exchange Commission. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Annual Report on Form 10-K, except as required by law. ITEM 1 - BUSINESS GENERAL We develop, market and distribute healthy and functional ready-to-drink teas and lemonades under the New Leaf® brand.We focus primarily on functional ready-to-drink beverages, which include teas, lemonades and other functional drinks.New Leaf offers natural iced-tea and lemonade beverage which is sweetened with evaporated organic cane sugar and specifically formulated to address an unmet consumer demand in the very competitive, but rapidly growing, ready-to-drink beverage market.Theorganic sugar sweetening creates a premium and more healthy product with 20-30% fewer calories than high fructose corn syrup competitors.New Leaf is available in 15 varieties that are all-natural and organically-sweetened, of which 2 are diet varieties.Varieties include white, black, green and blue teas,lemonades and half tea/half lemonade beverages. HISTORY Prior to October 9, 2009, we operated under the name of Baywood International, Inc. through the combination of a wholly-owned subsidiary named Nutritional Specialties, Inc., that promoted the LifeTime® and Baywood nutraceutical brands, and a wholly-owned subsidiary that promoted the New Leaf brand of premium ready to drink teas.The LifeTime brand was acquired in March 2007 with the acquisition of Nutritional Specialties, Inc. and the New Leaf brand was acquired in September 2008 with the acquisition of Skae Beverage International, LLC. On July 23, 2009, subject to shareholder approval, our Board of Directors unanimously approved entry into an asset purchase agreement with Nutra, Inc., a subsidiary of Nutraceutical International Corporation, a Delaware corporation (the “Asset Sale”) to sell substantially all the rights and assets of our subsidiary, Nutritional Specialties, Inc. including the LifeTime® and Baywood brands of products.On July 24, 2009, we entered into an asset purchase agreement, and submitted to a vote for approval by our stockholders.On August 6, 2009, a majority of our stockholders approved the Asset Sale.The Asset Sale closed on October 9, 2009. 3 On July 24, 2009, we entered into an Asset Purchase Agreement (“the Agreement”) with Nutra, Inc., a subsidiary of Nutraceutical International Corporation.Pursuant to the Agreement, we sold substantially all of the rights and assets of Nutritional Specialties, Inc.’s business, including but not limited to its accounts, notes and other receivables, inventory, tangible assets, rights existing under assigned purchase orders, proprietary rights, government licenses, customer lists, records, goodwill and assumed contracts.Certain rights and assets were excluded from the purchased assets, including the right to market, sell and distribute beverages as described in the Agreement. In exchange for the foregoing, Nutra, Inc. agreed to pay an aggregate purchase price of $8,250,000 in cash, less payment of liabilities, a $250,000 retention and certain pre-closing working capital adjustments.Pursuant to the Agreement, the assets of Nutritional Specialties, Inc. were to be evaluated at closing to see if they had a minimum net asset value as of the closing date, after giving effect to normal generally accepted accounting principles, adjustments for reserves and for routine reductions related to normal amortization and depreciation, equal to $1,848,604. If the net asset value was greater or less than $1,848,604 at the closing, the purchase price payable at closing would be increased or decreased by the amount of such difference on a dollar-for-dollar basis. At closing, the net asset value was $2,176,411 and therefore the initial purchase price of $8,250,000 was increased by $327,807. The asset sale contemplated by the Agreement closed on October 9, 2009. On June 30, 2010 the company and Nutra, Inc. agreed reduce the retention to $200,000 for immediate payment of the retention and we wrote-off the remaining $50,000 as an expense in 2010. Following the October 9, 2009 closing of the Asset Sale, we no longer develop, market or distribute nutraceutical products.We now focuson functional ready-to-drink beverages, including ready-to-drink teas and other functional drinks.Effective October 16, 2009, we changed our name to New Leaf Brands, Inc., to reflect the change in our strategic direction with the sale of our nutraceutical businesses on October 9, 2009.The name change was effective in the market at the open of business October 19, 2009, at which time our ticker symbol changed from BAYW.OB to NLEF.OB. Following the closing of the Asset Sale, our Chief Executive Officer, Eric Skae, agreed to continue in his role.We plan to continue to rely on Mr. Skae’s 20 years of experience and expertise in the beverage industry.In order to take advantage of synergies, improve coordination and increase efficiencies, and have consolidated our Arizona-based corporate office and our New York area offices and operationsinto one location.As of the date of this report, our principal executive offices are located at One Dewolf Rd., Old Tappan NJ 07675.Our telephone number is (201) 784-2400 and our web address is www.newleafbrands.com.We do not intend for information on our web sites to be incorporated into this 10-K. INDUSTRY AND BUSINESS STRATEGY Our beverages are classified as ready-to-drink teas and lemonades.We believe that our products are well-positioned to continue our growth to date and we have a competitive edge in ingredients, flavor and packaging. Our business plan is to build a competitive beverage company around our New Leaf brand of ready-to-drink teas, lemonades and other new functional beverages.As of May 1, 2011, we sell New Leaf beverages in 35 states, through approximately 130 distributors in over 15,000 outlets.We plan to expand our business by making inroads into larger mainstream grocery, convenience drug stores and other larger accounts. In 2010 in addition to our line of ready-to-drink teas, we developed a new line of lemonade ready-to-drink beverages and other juices.These products are considered part of a new category of beverages called “New Age beverages” that we believe is gaining popularity with consumers.We believe that the new lemonade and juice beverages can be sold into our existing channels and also to the independent grocery stores and restaurant “street” channels, such as bagel stores, delis, pizzerias, cafes, independent convenience stores, and college book stores.We also plan to target food, drug and mass accounts including grocery stores, drug stores and club stores. Our ability to develop new products is limited by our access to capital.We intend to continue to explore various strategic alternatives, including business combinations and private placements of debt and or equity securities to raise capital to grow our Company.We can provide no assurance that we will be able to raise sufficient capital under appropriate terms to complete our strategic objectives. 4 OUR PRODUCTS New Leaf is a natural iced-tea beverage that is sweetened withorganic cane sugar and specifically formulated to address what we believe is an unmet consumer demand in the very competitive, but rapidly growing, ready-to-drink beverage market.The organic cane sugar sweetening creates a premium and more healthy product with 20-30% fewer calories than high fructose corn syrup competitors.New Leaf is available in 15 varieties that are all-natural and organically-sweetened, of which 2 are diet varieties.Varieties include white, black, green and blue teas,lemonades and half tea/half lemonade beverages.New Leaf products include: Blue Teas •Diet Blue Tea with Lemon •Diet Blue Tea with Peach •Blue Tea with Lemon •Blue Tea with Peach •Blue Tea with Raspberry White Tea •White Tea with Ginseng & Honey •White Tea with Honey Dew Melon •White Tea with Strawberry Black Tea • Sweet Tea Green Teas •Green Tea with Plum •Green Tea with Mango Lemonades •Strawberry •Lemon •Cherry •Tiger – Half and Half Our products are sold in a proprietary 16.9 ounce glass bottle that is designed specifically for our New Leaf brand.The bottles are labeled with vibrant colors and the New Leaf logo, which we believe appeals to and is recognizable by consumers.New Leaf products emphasize wellness and innovation.Our non-diet varieties of New Leaf Tea have 70-80 calories per 8 ounce serving and are sweetened with organiccane sugar, instead of high-fructose corn syrup. We also distinguish the New Leaf brand by creating unique flavors.For example, New Leaf introduced blue tea, also known as Oolong tea, to mainstream consumers.Oolong tea is sometimes referred to as “blue tea” because its dried leaves have a bluish hue.We believe that unique flavors will continue to attract the attention of consumers. MANUFACTURING AND QUALITY CONTROL We use third-parties to manufacture and package our products according to the formulae and packaging guidelines dictated by us.We arrange for the majority of the product ingredients to be delivered to a co-packer who is responsible for mixing the tea according to our specifications.In some cases, the co-packer may provide certain ingredients, although we supervise production and sample the products to maintain quality and potency.The co-packer packages the product in bottles and caps provided by us.We currently use Castle Beverage as a co-packer, however, we believe that switching to another co-packer would cause little or no disruption to our business at any time. The finished product is stored at the co-packer’s warehouse.When a distributor places an order, we use contracted trucks to deliver the final product to the distributor and the distributor is responsible for delivering the product to retail locations.Certain distributors also pick up our products at the warehouse.Although we use contracted trucks, the cost of fuel is passed on to us and therefore an increase in fuel prices will likely cause an increase in our delivery costs. 5 We may use additional co-packers if we expand our market reach.As we move into new markets, the use of regional co-packers may offset increases in fuel prices, by reducing the distance product travels to reach a distributor, and result in faster deliveries.Additionally, using multiple co-packers reduces risk of interruption in the manufacturing process due to one co-packer’s failure to manufacturer the product. The ingredients of New Leaf Tea are generally considered commodity items and, as such, are readily available from multiple sources at comparable prices.Additionally, the suppliers of the caps and labels for our packaging can be obtained from multiple sources at similar prices with little or no lead time. The price of our glass bottles may fluctuate over time.Market prices for glass fluctuate and an increase in energy costs will likely increase the price of glass.Our price per bottle, however, generally decreases as the total number of bottles ordered increases.Although we expect our price per bottle to decrease as our orders increase, it is possible these volume discounts could be offset by higher prices of glass overall. We use paper packaging to store our products.The cost of the paper packaging could also fluctuate, however, this fluctuation would not represent a large enough percentage of our overall cost of product to have a significant impact on our bottom line. MARKETING AND BRANDING We market our products to distributors using a number of marketing strategies, including direct solicitation, trade advertising and trade show exhibition.These distributors include natural food, gourmet food, and mainstream distributors.We also maintain a website at www.newleafbrands.com, however, the information appearing on this site should not be incorporated into this document.We work with graphic designers to create marketing materials for placement near our product at retail sites.These materials include banners, signs, barrels and static clings that create interest in our products and excitement around our brand.We believe that our labeling, marketing and promotional materials are important elements to creating and increasing distributor, retailer and consumer awareness of our brands and products. CUSTOMERS Our customers and consumers are material to our success.If we are unable to maintain good relationships with our existing customers, our business could be adversely affected.Unilateral decisions could be taken by our distributors, retailers and other customers to discontinue carrying all or any of our products that they are carrying at any time, which could cause our revenues to decline. Manhattan Beer is one of our larger distributors and accounted for approximately 22% of our sales of New Leaf for the year ended December 31, 2010.While we believe we have a good relationship with Manhattan Beer,they are not obligated to purchase any of our products and could terminate the relationship on short notice.Most of our other distributors do have written contracts with us. RESEARCH AND DEVELOPMENT We believe that we can sustain our growth in the ready-to-drink tea category by adding new products, brands and brand extensions.An integral part of our strategy is to develop and introduce innovative products and packaging.The development time from inception of the concept through product development and testing to the manufacture and sale of the finished product is several months, however, not all of our new ideas survive consumer research.Our current research and development of New Leaf and other future beverage products is limited by our capital resources. 6 COMPETITION The ready-to-drink tea market is highly competitive and is currently dominated by well-known soft drink companies such as Coca-Cola, Pepsi and Dr. Pepper/Snapple Group.Many of our competitors are substantially larger and more experienced and have longer operating histories and materially greater financial and other resources than we do.As a result, we may not be able to successfully compete with these larger competitors in the marketplace. Our principal competition in the “street” channel comes from a limited number of large, nationally known manufacturers and many smaller manufacturers of non-alcoholic beverages.Since we do not yet widely market our products into mass-market distribution channels, we face limited direct competition from broad line manufacturers and major private label manufacturers and similar companies.We alsodo face indirect competition from mass-market distribution channels to the extent that consumers may choose to forgo their purchases of a ready-to-drink tea in the “street” distribution channels based on price and availability.In addition, we compete with several large beverage brands, including Arizona, Snapple, Lipton Brisk, Sobe, Vitamin Water, Fuze, Nestea, Tazo, Honest Tea and Sweet Leaf Tea. We believe that our brands compete favorably with other ready-to-drink tea products because of the quality of our products, our emphasis on wellness and innovation and our ability to timely introduce new products that are exciting to consumers.We have developed flavors such as tangerine, plum, honeydew melon and strawberry that we believe are differentiated from flavors offered by our competitors.In addition, we focus on distinguishing our products from competitors by offering more unique combinations of packaging, taste and ingredients. INTELLECTUAL PROPERTY RIGHTS We own or have filed the following trademarks with the U.S. Patent and Trademark Office: - "New Leaf" (word mark): registration date of January 4, 2005 under Registration Number 2916219; - “New Leaf” (design mark): registration date of December 2, 2008 under Registration Number 3539503; - “The Official Beverage of Taste” (word mark):Filing date of November 10, 2009 In addition, we consider our finished products and formulas, which are not the subject of any patents, to be trade secrets.We have not sought any patents on our brewing processes because we would be required to disclose our product formulae in patent applications.We consider our trademarks and trade secrets to be of substantial value and importance to our business. GOVERNMENT REGULATION The production, distribution and sale in the United States of many of our products is subject to the Federal Food, Drug and Cosmetic Act, the Dietary Supplement Health and Education Act of 1994, the Occupational Safety and Health Act, various environmental statutes and various other federal, state and local statutes and regulations applicable to the production, transportation, sale, safety, advertising, labeling, recycling and ingredients of such products. Measures have been enacted in various localities and states that require that a deposit be charged for certain non-refillable beverage containers.The precise requirements imposed by these measures vary.Other deposit, recycling or product stewardship proposals have been introduced in certain states and localities and in Congress, and we anticipate that similar legislation or regulations may be proposed in the future at the local, state and federal levels, both in the United States and elsewhere.Any such legislative or regulatory changes may have a negative impact on New Leaf’s sales, operating costs and gross margins. Our facilities in the United States are subject to federal, state and local environmental laws and regulations.Compliance with these provisions has not had, and we do not expect such compliance to have, any material adverse effect upon our capital expenditures, net income or competitive position. We are not aware of any incidences or circumstances where we are out of compliance with any governmental regulations. 7 EMPLOYEES As of December 31, 2010, we had 26 full-time employees of which 21 were in sales/marketingand 5 employees were performing administrative functions.None of our employees is represented by a collective bargaining arrangement and we believe our relations with employees are good. ITEM 1A – RISK FACTORS An investment in our securities involves a substantial degree of risk.Before making an investment decision, you should give careful consideration to the following risk factors in addition to the other information contained in this annual report.The following risk factors, however, may not reflect all of the risks associated with our business or an investment in our Company.You should invest in our Company only if you can afford to lose your entire investment. RISKS RELATED TO OUR BUSINESS Our Independent Auditors have expressed doubt about our ability to continue as a going concern and, if we do not continue as a going concern, you may lose your entire investment. In their report dated May20, 2011, our independent registered public accounting firm, EisnerAmper LLP stated that there is substantial doubt on our ability to continue as a going concern and our consolidated financial statements for the year ended December 31, 2010 were prepared assuming that we would continue as a going concern.Our ability to continue as a going concern is an issue raised as a result of a loss of $9,131,354 for the year ended December 31, 2010 and negative working capital of $8,223,228 and cash & cash equivalents of only $13,024.We expect to continue to experience net operating losses.Our ability to continue as a going concern is subject to our ability to generate a profit and operating cash flows.Our ability to generate profits depends on the success of our brands, of which there can be no assurance.We believe that the going concern qualification in the Independent Auditors’ report is designed to emphasize the uncertainty related to our business as well as the level of risk associated with an investment in our common stock. We have had a history of losses and if we cannot consistently generate positive cash flows or raise sufficient capital then we will not realize our growth potential and our business could suffer financially. Our net loss in 2010 was $9,131,354 and in 2009 was $10,930,180.We are attempting to grow our brands while maintaining costs.However, we expect to require increasing cash flows to finance our needs for inventory to successfully build the distribution of our products into the marketplace.In order to finance our growth, we need to raise capital to fund our inventory needs and implement more aggressive sales, marketing and advertising programs.However, if we are not successful in raising additional capital, we may not meet our projections for growth and our sales could be adversely affected due to delays in shipments and loss of customers. Current economic conditions could have a material adverse effect on our business. Our current and future business plans are dependent, in large part, on the overall state of the economy.Any adverse changes in economic conditions may adversely affect our plan of operation.Our operations and performance also depend on economic conditions, levels of disposable income and their impact on levels of consumer spending. These have deteriorated significantly in many countries and regions during the past several years, including the regions in which we operate, and may remain depressed for the foreseeable future.For example, some of the factors that could influence the levels of consumer spending include continuing volatility in fuel and other energy costs, conditions in the residential real estate and mortgage markets, labor and healthcare costs and uncertainty about same, access to credit, consumer confidence and other macroeconomic factors affecting consumer spending behavior for discretionary consumer goods such as ours.These and other economic factors could have a material adverse effect on demand for our products and on our financial condition and operating results. We depend upon our trademarks and proprietary rights, and any failure to protect our intellectual property rights or any claims that we are infringing upon the rights of others may adversely affect our competitive position. Our success depends, in large part, on our ability to protect our current and future brands and products and to defend our intellectual property rights.We cannot be sure that trademarks will be issued with respect to any future or currently pending trademark applications or that our competitors will not challenge, invalidate or circumvent any existing or future trademarks issued to, or licensed by, us.Litigation related to the protection of intellectual property rights could disrupt our business, divert management attention and cost a substantial amount to protect our rights or defend ourselves against claims.We believe that our competitors, many of whom are more established and have greater financial and personnel resources than we do, may be able to replicate our processes, brands, flavors, or unique market segment products in a manner that could circumvent our protective safeguards.Therefore, we cannot give you any assurance that our confidential business information will remain proprietary. 8 We depend on third-party suppliers and manufacturers.Any disruption or extended delay in product supply from any of our third-party suppliers could have a significant adverse impact on our operations. There are numerous companies that produce or supply the types of products we distribute.We do not manufacture any of our products and depend entirely on third-party manufacturers and suppliers.Typically, we do not have supply agreements, but submit purchase orders for our products.We use third-parties to manufacture and package our New Leaf Tea beverages according to the formulae and packaging guidelines dictated by us.A disruption could occur at any of our suppliers for many reasons, including fire, natural disasters, weather, manufacturing problems, transportation interruption or government regulation.Although we believe that a number of alternative manufacturers are available and that we could replace our main suppliers with alternative sources at comparable prices and terms, any disruption or extended delay in our product supply from any of our third-party suppliers could have a significant adverse impact on our operations.In addition, the time needed to replace any of our main suppliers could adversely affect our operations by delaying shipments and potentially losing customers to our competition. Our business is sensitive to public perception.If any of our products prove to be harmful to consumers or if scientific studies provide unfavorable findings regarding their safety or effectiveness, then our brands and our image in the marketplace would be negatively impacted. Our beverage business could be adversely affected if any of our products or similar products distributed by other companies prove to be harmful to consumers or if scientific studies provide unfavorable findings regarding the safety or effectiveness of our products or any similar products.Our products may contain certain nutritional ingredients such as vitamins, herbs and other ingredients that we regard as safe when taken as directed by us and that various scientific studies and literature have suggested may offer health benefits.While we conduct quality control testing on the ingredients in our products, we depend on consumers' perception of the overall integrity of the tea and beverage business.The safety and quality of products made by competitors in our industry may not adhere to the same quality standards that ours do, and may result in a negative consumer perception of the entire industry.If our products suffer from this negative consumer perception, it is likely our sales will slow and we will have difficulty generating revenues. Our products may not meet health and safety standards or could become contaminated, causing product recalls that may adversely affect our brand image. We have adopted various quality, environmental, health and safety standards.However, our products may still not meet these standards or could otherwise become contaminated.A failure to meet these standards or contamination could occur in our operations or those of our bottlers, distributors or suppliers. This could result in expensive production interruptions, recalls and liability claims.Moreover, negative publicity could be generated from false, unfounded or nominal liability claims or limited recalls.Any of these failures or occurrences could negatively affect our business and financial performance. If we cannot maintain adequate inventory, our revenues will likely decrease and our operating results will be adversely affected. From time to time, we have experienced difficulty maintaining sufficient inventory to meet customer demand.This failure results from insufficient capital necessary to build and manage our inventory.We rely on financing to build our inventories and in the future we may not be able to obtain such financing on acceptable terms, if at all.If we do not have sufficient inventory to meet our demand, our revenues will likely decrease.Additionally, if we do not fill our customers' orders, they may turn to other suppliers and we could lose the relationship entirely.If we cannot build sufficient inventories, our business may be curtailed or could fail entirely and you could lose all or part of your investment. We are at risk for product liability claims and if we do not maintain adequate insurance to protect us against such claims, a material lawsuit could cause our business to fail. We are constantly at risk that consumers and users of our products will bring lawsuits alleging product liability.We are not aware of any claims pending against us or our products that we believe would adversely affect our business.While we will continue to attempt to take what we consider to be appropriate precautions, these precautions may not protect us from significant product liability exposure in the future.We maintain product liability insurance for our products through third-party providers.We believe our insurance coverage is adequate; however, we may not be able to retain our existing coverage or this coverage may not be cost-justified or sufficient to satisfy any future claims.If we are unable to secure the necessary insurance coverage at affordable costs, then our exposure to liability will greatly increase and it will be difficult to market and sell our products since customers rely on this insurance to distribute our products.In addition to carrying our own coverage, we also require our manufacturers to carry product liability insurance.If we are sued, we may not have sufficient resources to defend against the suit or to pay damages.A material lawsuit could negatively impact our business by increasing our expenses and negatively impacting our available capital which, in turn, could cause our business to fail. 9 If we do not develop and introduce new products that appeal to consumers, our revenues may not be sufficient to cover our expenses and our business could fail. Our success depends on new product development.The success of new product introductions depends on various factors, including the following: ● proper new product selection; ● successful sales and marketing efforts; ● timely delivery of new products; ● availability of raw materials; and ● customer acceptance of new products. We face challenges in developing new products, primarily with funding development costs and diversion of management time.On a regular basis, we evaluate opportunities to develop new products through product line extensions and product modifications.We may not successfully develop product line extensions or integrate newly developed products into our business.In addition, newly developed products may not contribute favorably to our operations and financial condition.Our failure to develop and introduce new products on a timely basis would adversely affect our future operating results. We need additional capital and if we do not generate sufficient cash flow and we cannot raise additional capital, we will not be able to fulfill our business plans. We need to obtain additional funding in the future in order to finance our business strategy, operations and growth.We may not be able to obtain additional financing in sufficient amounts or on acceptable terms when needed.If we fail to arrange for sufficient capital on a timely basis, we may be required to curtail our business activities until we can obtain adequate financing.Debt financing must be repaid regardless of whether or not we generate profits or cash flows from our business activities.Equity financing may result in dilution to existing stockholders and may involve securities that have rights, preferences, or privileges that are senior to our common stock or other securities.If we cannot raise sufficient capital when necessary, we will likely have to curtail operations and you may lose part or all of your investment. We have a material amount of outstanding debt that may hinder our ability to sustain or grow our business. As of May 20, 2011, we have $975,279 in outstanding debt.This debt could have significant consequences to us and our investors, including: ● requiring a substantial portion of our cash flow from operations to make interest payments on this debt; ● making it more difficult to satisfy debt service and other obligations; ● increasing our vulnerability to general adverse economic and industry conditions; ● reducing the cash flow available to fund capital expenditures and other corporate purposes and to grow our business; ● limiting our flexibility in planning for, or reacting to, changes in our business and the industry; ● placing us at a competitive disadvantage to our competitors that may not be as highly leveraged with debt as we are; and ● limiting our ability to borrow additional funds as needed or take advantage of business opportunities as they arise, pay cash dividends or repurchase common stock. 10 To the extent we become more leveraged, the risks described above would increase.In addition, our actual cash requirements in the future may be greater than expected.Our cash flow from operations may not be sufficient to repay at maturity all of the outstanding debt as it becomes due, and we may not be able to borrow money, sell assets or otherwise raise funds on acceptable terms, or at all, to refinance our debt. We have outstanding indebtedness that may have to be renegotiated or refinanced As of December 31, 2010, we are in default to certain former owners of Nutritional Specialties, Inc, on an obligation of $822,920, all of which is now reflected as currently due.In the coming months, Management believes it can remedy these defaults through renegotiation, waivers, pay-down of indebtedness and/or issuance of equity capital.However, there can be no assurances that we will be able to complete any new financings or reach agreement with these parties.One of the former owners of Nutritional Specialties, Inc. has demanded payment of the obligation.We have negotiated a standstill arrangement with another debtor which expired May 16, 2011 (See “Legal Proceedings”) If we are unable to repay the foregoing indebtedness or renegotiate or refinance on acceptable terms, or obtain necessary waivers, this could have a material adverse effect on our business, prospects, financial condition and/or results of operations. We may face significant competition for our ready-to-drink tea products which could adversely affect our revenues, results of operations and financial condition. The ready-to-drink tea segment of the commercial beverages industry is highly competitive.Our New Leaf Tea products will compete with well-known products such as Arizona, Snapple, Lipton Brisk, Sobe, Vitamin Water, Fuze, Nestea, Tazo, Honest Tea and Sweet Leaf Tea, some of which are produced and/or owned by major international beverage companies such as Coca-Cola, Pepsi and Dr. Pepper/Snapple Group.These companies are substantially larger and more experienced than we are.In addition, they have longer operating histories and have materially greater financial and other resources than we do.Our ability to gain or maintain share of sales or gross margins in the global market or in various local markets may be limited as a result of actions by our competitors.If we cannot compete in the marketplace, we may have difficulty selling our products and generating revenues.Additionally, competition may drive down the prices of our products, which could adversely affect our revenues and our profitability, if any. If we are unable to manage our projected growth, we may not be able to implement our business plan and we may not achieve profitability in the future. We believe we must expand our business to achieve profitability.Any further expansion of our business may strain our current managerial, financial, operational, and other resources.We will need to continually improve our operations and our financial, accounting and other internal control systems in order to manage our growth effectively.Success in managing this expansion and growth will depend, in part, upon the ability of our senior management to manage our growth effectively.Any failure to do so may lead to inefficiencies and redundancies, and result in reduced growth prospects.As a result, our profitability, if any, may be curtailed or eliminated. Our revenues and operating results may fluctuate unexpectedly from quarter to quarter, which may cause a shareholder’s investment in our common stock to decline in value. Our revenues and operating results may fluctuate significantly in the future due to various factors including, but not limited to, changes in sales, inventory expenses, operating expenses, market acceptance of our products, or regulatory changes that may affect the marketability of our products and buying cycles of our customers.As a result of these and other factors, we believe that period-to-period comparisons of our operating results may not be meaningful in the short term and that you should not rely upon our performance in a particular period as indicative of our performance in any future period. 11 Price fluctuations in, and unavailability of, raw materials that we use could adversely affect our business operations. We do not enter into hedging arrangements for raw materials.Prices of certain raw materials have fluctuated in recent years which have affected our cost of goods.To mitigate the impacts of these price fluctuations on our cost of goods, we actively source the production of raw materials and finished goods through different suppliers to stabilize our costs.If these suppliers are unable or unwilling to meet our requirements, we could suffer shortages or substantial cost increases.Changing suppliers can require long lead times.The failure of our suppliers to meet our needs could occur for many reasons, including preferred customers, fires, natural disasters, weather, manufacturing problems, disease, strikes, transportation interruption, government regulation, political instability and terrorism.In addition, we pass some of these costs onto our customers through intermittent price increases.If we are not able to continue to effectively negotiate competitive costs with various suppliers or pass along certain price increases to our customers, our margins and operations will be adversely affected. Our business is subject to many regulations and noncompliance is costly. The production, marketing and sale of our beverages, including contents, labels, caps and containers, are subject to the rules and regulations of various federal, provincial, state and local health agencies.If a regulatory authority finds that a current or future product or production run is not in compliance with any of these regulations, we may be fined, or production may be stopped, thus adversely affecting our financial condition and results of operations.Similarly, any adverse publicity associated with any noncompliance may damage our reputation and our ability to successfully market our products. Furthermore, the rules and regulations are subject to change from time to time and while we closely monitor developments in this area, we have no way of anticipating whether changes in these rules and regulations will impact our business adversely.Additional or revised regulatory requirements, whether labeling, environmental, tax or otherwise, could have a material adverse effect on our financial condition and results of operations. Failure to retain our executive officers and to attract other key personnel could materially affect our ability to compete in the ready-to-drink tea segment. Our performance depends substantially on the performance of our executive officers and other key personnel.The success of our business in the future will depend on our ability to attract, train, retain and motivate high quality personnel, especially highly qualified managerial personnel.The loss of services of any executive officers or key personnel could have a material adverse effect on our business, revenues, and results of operations or financial condition.Competition for talented personnel is intense, and we may not be able to continue to attract, train, retain or motivate other highly qualified technical and managerial personnel in the future.In addition, market conditions may require us to pay higher compensation to qualified management and technical personnel than we currently anticipate.Any inability to attract and retain qualified management and technical personnel in the future could have a material adverse effect on our business, prospects, financial condition, and/or results of operations. We have several lawsuits pending against us which could negatively affect our business. At present we have anumber of lawsuits pending against us seeking significant sums of money. If we were to be forced to pay judgments under such suits it would have a negative impact on out operations. See ITEM 3 – Legal Proceedings. 12 RISKS RELATED TO OUR SECURITIES The price of our common stock may be volatile, and a shareholders’ investment in our common stock could decline in value or become worthless. During the years ended December 31, 2010, 2009, 2008, 2007 and 2006, the trading price of our common stock has ranged from $0.15 to $1.60, adjusted for stock splits.The volatility in our stock price could be caused by a variety of factors, many of which are beyond our control.These factors include, but are not limited to, the following: ● operating results that vary from the expectations of management, securities analysts and investors; ● changes in expectations as to our business, prospects, financial condition, and results of operations, including financial estimates by third-party analysts and investors; ● announcements by us or our competitors of new product innovations and material developments; ● the operating and securities price performance of other companies that investors believe are comparable to us; ● future sales of our equity or equity-related securities; ● more limited exposure of our equity securities being quoted on the OTCBB to the investing public as compared to other exchanges; ● changes in general conditions or trends in our industry and in the economy, the financial markets, and the domestic or international political situation; ● fluctuations in oil and gas prices; ● additions or departures of key personnel; ● future sales of our common stock; and ● regulatory considerations. Domestic and international stock markets often experience significant price and volume fluctuations that are unrelated to the operating performance of companies with securities trading in those markets.These fluctuations, as well as political events, terrorist attacks, threatened or actual war and general economic conditions unrelated to our performance, may adversely affect the price of our common stock.In the past, securities holders of other companies often have initiated securities class action litigation against those companies following periods of volatility in the market price of those companies' securities.If the market price of our stock fluctuates and our stockholders initiate this type of litigation, we could incur substantial costs and experience a diversion of our management's attention and resources, regardless of the outcome.This could materially and adversely affect our business, prospects, financial condition and/or results of operations.In addition, the exposure of our common stock to the general investing community is limited and thereby inhibits our ability to obtain new investors to help finance our business. 13 Our current management may control the right to vote our common stock and they may be able to control our company indefinitely. As ofMay 16,2011, members of our Board of Directors and our management team beneficially own approximately 25% of our common stock. As a result, our Board and management collectively and effectively control our management and affairs and all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions, for an indefinite period of time.Without a disparate stockholder base or a fluid aggregation of stockholders, it will be more difficult for a third party to acquire our Company without the consent of the insiders.This concentration of ownership might adversely affect the market value of our common stock in the future and the voting and other rights of our other stockholders. Future classes of preferred stock may be issued with greater rights than our common stock. As of January 21, 2011, we had outstanding 217.11 shares of Series K Preferred Stock preferred stock outstanding. On April 30th, 2011 we closed an offer to ourPreferred K shareholders to convert their preferred shares into common stock at a negotiated price based upon a formula of 112% of original investment/ $0.10.Of the original 217.77 Preferred K Shares, the investors converted 187.61 Preferred Shares into 52,531,893 shares of our common stock. Our Board is authorized to issue classes or series of shares of our preferred stock without any action on the part of our stockholders, subject to the limitations of the preferred stock already outstanding.Our Board also has the power, without stockholder approval, to set the terms of any such classes or series of shares of our preferred stock that may be issued, including voting rights, dividend rights, conversion features and preferences over shares of our common stock with respect to dividends or if we liquidate, dissolve or wind up our business and other terms.The Series K Preferred Stockhave preference over shares of our common stock with respect to the payment of dividends or upon our liquidation, dissolution or winding up, and have as-converted voting rights which dilute the voting power of shares of our common stock.Moreover, should we issue shares of other series of our preferred stock in the future that have preference over shares of our common stock with respect to the payment of dividends or upon our liquidation, dissolution or winding up, or if we issue shares of our preferred stock with voting rights that dilute the voting power of shares of our common stock, the rights of our stockholders or the market price of shares of our common stock, and as a result our preferred stock and warrants, could be adversely affected. In the event of bankruptcy, all creditors’ claims will have priority over the rights of holders of shares. In the event of bankruptcy, liquidation or winding up, our assets will be available to pay obligations on our preferred stock and common stock only after all of our liabilities has been paid.In addition, our preferred shares will effectively rank senior to the claims or holders of common shares.In the event of bankruptcy, liquidation or winding up, there may not be sufficient assets remaining, after paying our and our subsidiaries' liabilities, to pay amounts due on any or all of our preferred stock then outstanding, and holders of our common stock will not have the right to receive any amount of our assets unless and until all amounts due on all our preferred stock have been paid in full. Shares of our common stock and other securities are considered “penny stocks.” If the market price per share of our common stock is less than $5.00, the shares may be considered “penny stocks” as defined in the Securities Exchange Act of 1934, as amended, referred to as the Exchange Act.As a result, an investor may find it more difficult to dispose of or obtain accurate quotations as to the price of these securities.In addition, “penny stock” rules adopted by the SEC under the Exchange Act subject the sale of these securities to regulations which impose sales practice requirements on broker-dealers.For example, broker-dealers selling penny stocks must, prior to effecting the transaction, provide their customers with a document that discloses the risks of investing in penny stocks. Furthermore, if the person purchasing the securities is someone other than an accredited investor or an established customer of the broker-dealer, the broker-dealer must also approve the potential customer’s account by obtaining information concerning the customer’s financial situation, investment experience and investment objectives.The broker-dealer must also make a determination whether the customer has sufficient knowledge and experience in financial matters to be reasonably expected to be capable of evaluating the risk of transactions in penny stocks. Accordingly, the SEC’s rules may limit the number of potential purchasers of shares of our common stock.Moreover, various state securities laws impose restrictions on transferring “penny stocks,” and, as a result, investors in our securities may have their ability to sell their securities impaired. 14 Our stock has recently been delisted from the OTC Bulletin Board. Due to lateness in filing this Annual Report on Form 10-K for the year ended December 31, 2010 with the SEC, on May 19, 2011 the OTC Bulletin Board ("OTCBB") de-listed our common stock from trading thereon. This delisting could impair the trading market and price for our shares and has caused us to lose our ability to file registration statements with the SEC for future capital raises. It could also negatively affect our ability to conduct operations. Commencing May 19, 2011 our common stock is listed for quotation on the Pink Sheets under the symbol "NLEF.PK". While we will try re-list our shares on the OTCBB, there can be no assurance that will occur. Even if we re-list successfully on the OTCBB, our inability to timely file periodic reports in the future could materially and adversely affect our financial condition and results of operations. Future sales of common stock by our existing stockholders could adversely affect the stock price of our securities. The market price of our common stock could decline as a result of sales of a large number of shares of our common stock in the market, or the perception that these sales could occur.These sales also might make it more difficult for us to sell equity securities in the future at a time and at a price that we may deem appropriate.We can make no prediction as to the effect, if any, that future sales of shares of common stock or equity-related securities, or the availability of shares of common stock for future sale, will have on the trading price of our common stock. We do not expect to pay cash dividends on our common stock in the foreseeable future. We have not declared or paid any cash dividends on our common stock and do not expect to pay cash dividends in the foreseeable future.As a result, investors may have to sell their shares of our common stock to realize their investment.We currently intend to retain all future earnings for use in the operation of our business and to fund future growth. ITEM 2 - PROPERTIES Our principal executive office is located at One Dewolf Rd., Suite 208, Old Tappan NJ.On March 8, 2010 we entered a lease agreement on 2,690 square feet of space at One Dewolf Road for a three year term commencing April 15, 2010.The rent expense under this lease was $50,624 for the year ended December 31, 2010. The minimum lease obligation for the three year term of the lease commencing April 15, 2010 is $145,260. We believe the New Jersey facility will be adequate for our immediate needs however we may need additional space to accommodate our business. Nutritional Specialties’ principal office and warehouse was located at 1967 North Glassell Street, Orange, California 92865.Nutritional Specialties leased approximately 10,381 square feet of office and warehouse space. In conjunction with the closing of the Asset Sale, effective October9, 2009, Nutritional Specialties, Inc. entered into a lease assignment for their existing facility. This lease terminated on June 30, 2010. ITEM 3 - LEGAL PROCEEDINGS We may from time to time be a party to lawsuits incidental to our business.On December 27, 2007, Farmatek IC VE DIS TIC, LTD, STI, a former distributor of Nutritional Specialties, filed a claim in the Superior Court of California, County of Orange, against our wholly-owned subsidiary, Nutritional Specialties.Farmatek alleges breach of contract and a violation of California Business and Professional Code.Farmatek was seeking $4,000,000 plus punitive damages and costs.In February 2009, we reached a settlement with Farmatek to pay Farmatek an aggregate of $250,000 over the following twelve months.We paid $200,000 during 2009 and had a remaining balance of $50,000 at December 31, 2009, accruedremaining $8,668in accrued liabilities in the accompanying consolidated balance sheet at December 31, 2010.Further disputes arose between the parties following the settlement, and Farmatek accepted a payment of $13,826 on January 24, 2011 in full settlement of all outstanding amounts. On January 29, 2009, we were notified that we were named as a defendant, along with 54 other defendants, in a class action lawsuit under California Proposition 65 for allegedly failing to disclose the amount of lead in one of our products.Although the product in question was sold as part of our Asset Sale to Nutra, Inc. we remain as a named defendant in the case.We believe this case is without merit and we plan to defend it vigorously.We believe this suit will not have a material adverse effect on our results of operations, cash flows or financial condition. On December 7, 2009, we received a demand notice for payment for $822,920 (see Footnote 7, Long Term Debt) from the estate of a former owner of Nutritional Specialties, Inc. Without acknowledging liability, we offered to settle any claims against us in this matter for cash and restricted common stock.Our offer lapsed before it was accepted.We intend to continue to attempt to negotiate a settlement for this debt.We have accrued for this payment of $822,920 as of December 31, 2010 as acurrently due notes payableOn July 7, 2010, the Company was served with a Complaint demanding payment of the remaining balance of a $1,200,000 note payable with a current balance of $822,920 from the estate of a former owner of Nutritional Specialties, Inc. As of May 20, 2011, the parties have attended mediation and we are hopeful that this may be amicably resolved. 15 On March 12, 2010, we were notified that we were named as a defendant in lawsuit in the United States District Court, Eastern District of Texas,brought by Vitro Packaging de Mexico, SA de CV, the assignee of a former supplier.Vitro Packaging alleges we owed unpaid accounts payable and is seeking payment of approximately $345,000.The Company has entered into a Side Compromise Settlement Agreement, Indemnity and Release with Vitro Packaging De Mexico, S.A. DE C.V. with Vitro agreeing not to execute on an Agreed Final Judgment for $245,275.06 until after May 16, 2011. In December 2010, the Company’s Chief Operating Officer, William Sipper, resigned following an alleged incident involving a prospective employee of the Company. The Company has turned the matter over to its insurance carrier. Management believes its insurance is adequate to cover any liability in connection with the claim and takes the position that any acts by Mr. Sipper were done outside the scope of his employment We may be involved from time to time in ordinary litigation, negotiation and settlement matters that will not have a material effect on our operations or finances. We are not aware of any pending or threatened litigation against us or our officers and directors in their capacity as such that could have a material impact on our operations or finances. PARTII ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Until May 19, 2011 our common stock had traded publicly on the Over-the-Counter Bulletin Board, or OTCBB, under the symbol NLEF.It currently trades in the "Pink Sheets" as set forth below. Prior to October 19, 2009, our ticker symbol was BAYW.The OTCBB is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter equity securities.The OTCBB securities are traded by a community of market makers that enter quotes and trade reports. On May 19, 2011 shares of the Company's common stock were de-listed from trading on the OTCBB. This followed upon the Company's failure to file the within Annual Report on Form 10-K on a timely basis. The Company intends to seek re-listing of its common stock on the OTCBB after the filing of its Quarterly Report on Form 10-Q for the quarter ended March 31, 2011. The following table sets forth the quarterly high and low bid prices per share of our common stock as reported by Bloomberg.The quotes represent inter-dealer quotations, without adjustment for retail mark-up, markdown or commission and may not represent actual transactions.The trading volume of our securities fluctuates and may be limited during certain periods.As a result of these volume fluctuations, the liquidity of any investment in our securities may be adversely affected. Year Ended December 31, 2010 High Low March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ Year Ended December 31, 2009 High Low March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ Holders of Record We had approximately 375 holders of record of our common stock as of December 31, 2010. 16 Dividends We have never paid a cash dividend on our common stock nor do we anticipate paying cash dividends on our common stock in the near future.It is our present policy not to pay cash dividends on the common stock but to retain earnings, if any, to fund growth and expansion.Under Nevada law, a company is prohibited from paying dividends if the company, as a result of paying such dividends, would not be able to pay its debts as they become due, or if the company’s total liabilities and preferences to preferred stockholders exceed total assets.Any payment of cash dividends on our common stock in the future will be dependent on our financial condition, results of operations, current and anticipated cash requirements, plans for expansion, as well as other factors our board of directors deems relevant. During 2009, all preferred stock dividends accrued to 8/31/2009 were converted into common stock as of that date. See Stockholders Equity Note 8 to Consolidated Financial Statements. Securities Authorized For Issuance Under Equity Compensation Plans This information is incorporated by reference to Item 12 of this annual report. Recent Sales of Unregistered Securities On January 28, 2010, we agreed with certain vendors and converted their trade payable in the amount of $85,000 into 170,000 shares of our common stock. On February 22, 2010, we closed a private placement of common stock and warrants with certain accredited investors. Pursuant to the private placement, we sold an aggregate of 1,988,889 (1,222,219 shares was issued in 2009)shares of our common stock,plus warrants to purchase 1,057,727 (649,999 warrants was issued in 2009)shares of our common stock at an exercise price of $0.55 per share, subject to adjustment. Gross proceeds from the private placement were approximately $895,000 ($550,000 was received in 2009). In February 2010, we issued a side letter to investors in the private placements which had closed in December 2009 and February 2010 effectively amending the terms of the private placements to grant a price protection clause through April 30, 2010.The price protection clause required us to issue additional common stock and warrants to these investors, based upon a formula contained in the side letter, in the event that common stock was issued during the price protection period at an effective price less than the purchase price paid by such investors, subject to certain exceptions. The commencement of the private placement in April 6, 2010 triggered the price protection clause contained in the side letter which we issued to certain investors on February 16, 2010.Accordingly, we issued such investors 568,253 shares of common stock and warrants to purchase 1,499,410 shares of common stock at an exercise price of $0.45 per share.The warrants are fully vested,with a five year term and providetheir holders with certain anti-dilution and cashless exercise provisions. On February 22, 2010, we agreed to issue for services rendered (fair valueof$1,106,225), 3,000,000 shares of common stock, which consist of 2,557,500 shares issued on February 24, 2010 and the remaining 422,500 shares were to be issued on May 22, 2010. Prior to issuance of the remaining shares on May 22, 2010 the contract was rescinded. In January and February2010, we agreed with certain vendors to convert their trade payables in the amount of $78,781 into270,923 shares of our common stock. Also on February 24, 2010, we agreed to issue for services rendered (fair value of $54,830), a warrant for 150,000 shares of our common stock with a exercise price of $0.49 per share and an expiration date of March 2015. On April 6, 2010, we commenced a private placement of common stock and warrants with certain accredited investors. Pursuant to the private placement, we agreed to issue an aggregate of 1,821,414 shares of common stock and warrants to purchase 1,821,414 shares of common stock at an exercise price of $0.45 per share for net proceeds of $637,500.The warrants issued in connection with the private placement are fully vested, have a five year term and provide their holders with certain anti-dilution and cashless exercise provisions. 17 On May 28, 2010, we issued a side letter to investors in the private placement which commenced in April 2010 which effectively amended the terms of the private placement to contain a price protection clause through August 31, 2010.The price protection clause requires us to issue additional common stock to these investors, based upon a formula contained in the side letter, in the event that common stock is issued during the price protection period at an effective price less than the purchase price paid by such investors, subject to certain exceptions. In August 2010,we issued a side letter to investors in the private placement which commenced in April 2010 which effectively amended the terms of the private placement to extend the price protection clause provided to such investors in a side letter issued to them in May 2010 through September 25, 2010. The price protection clause requiredus to issue additional common stock to these investors, based upon a formula contained in the side letter, in the event that common stock or common stock equivalents were issued during the price protection period at an effective price less than the purchase price paid by such investors, subject to certain exceptions. The commencement of the October 8, 2010promissory note issuance triggeredthe price protection clause contained in the side letter which we issued to certain investors on August 26, 2010. Accordingly we issued such investors 728,586 shares of common stock. In April 2010, the holders of $212,500 of notes agreed to convert the outstanding note balance into 531,250 shares of common stock in exchange for us agreeing to pay all unpaid interest which had accrued on the notes. In May 2010, we issued 360,000 shares of common stock to the holders of $1,500,000 of notes in exchange for extending the maturity date to June 2010. In June 2010, we issued 4,500,000 shares of common stock to the same holders in exchange for further extending the maturity date to September 2010. In August 2010, the holders agreed to extend the term of these notes to December 24, 2010. In October 2010, the holders agreed to extend the maturity date to January 12, 2011. On January 21, 2011 theses notes were converted into 60 shares of our Preferred Series K shares and Series Y warrants to purchase 5.000,000 shares of common stock at a strike price of $0.15. Commencing in Septermber 2010,we consummated a private placement of promissory notes with a face value of $1,782,955and detachable warrants to purchase 2,139,546shares of common stock to accredited investors,excluding relatedparties which are described later in Note 6,pursuant to a private placement memorandum.The promissory notes were issued at an original issuance discount of $213,955 , do not have a stated interest rate and mature on the three month anniversary of their issuance date in December 2010 or January 2011. In addition, the notes are automatically convertible upon the consummation of a qualified offering, as defined, into the type of securities issued in such offering at a conversion price equivalent to the price of the securities sold.The warrants are fully vested and provide its holder with the right to purchase the specified number of shares of common stock at an exercise price of $0.25 per share during its five year term.The warrants also provide its holders with certain anti-dilution and cashless exercise provisions. The terms of the offering also provide investors with a reset feature which gives them the right, for as long as the notes are outstanding, to exchange the promissory notes for securities issued in a subsequent offering in the event that the Company enters into any subsequent transaction other than the qualified offering, as defined, on terms more favorable than those governing the current offering. As a result ofthe private placement of promissory notes and warrants we issued to the placement agent266,760 warrants that are fully vested and provide its holder with the right to purchase the specified number of shares of common stock at an exercise price of $0.25 per share during its five year term. The warrants also provide its holder with certain anti-dilution and cashless exercise provisions. On January, 12, 2011 our noteholders agreed to extend the maturity date of such notes to January 17, 2011. 18 On January 14, 2011 the Company received consent from all its September OID noteholders to: 1. Lower the amount of a “Qualified Offering” to $1,200,000.” 2. Extend the “Maturity Date” to “January 21, 2011.” 3. Waive the full ratchet anti-dilution protection on their Warrant On January 21, 2011,the Company completed a unit offering ofan aggregate of $1,215,000 of its Series K 10% Convertible Preferred Stock (“Series K Preferred Stock”) andthree series (Series X, Y and Z) of common stock purchase warrants (“Warrants”) to 11 accredited investors. Each unit sold consisted of one share of $25,000 stated value (and liquidation preference) of Series K Preferred Stock and Warrants to purchase up to anaggregate of 333,333 shares of common stock at $0.15 per share, subject to adjustment. A total of 48.6 units were sold. The Series X Warrants are 5 year warrants, exercisable immediately to purchase an aggregate of 4,049,999 shares of common stock. The Series Y Warrants are exercisable until 45 days after the effectiveness of a certain registration statement that the Company is obliged to file (see below) and are exercisable to purchase an aggregate of 4,049,999 shares of common stock.The Series Z Warrants are five year warrants whose effectiveness is conditional upon the exercise of the holder’s Y warrants and are exercisable to purchase an aggregate of 8,100,001 shares of common stock. Pursuant to a Registration Rights Agreement described below, Investors also received the right to demand that the Company file one or more registration statements covering the securities into which the Series K Preferred Stock is convertible and as to which the Warrants are exercisable as further described below.The offering was made under Rule 506 under the Securities Act of 1933, as amended, and was made exclusively to “accredited investors”. As a condition to consummation of the offering, certain individuals converted outstanding debt in the original principal amount of $2,050,000 into the Company’s Series K Preferred Stock. Additionally, all subscribers to the Company’s 12% Original Issue Discount Notes sold in September and October 2010, whose then current balances on such Notes aggregated $2,081,176, were automatically converted into 83.16 shares of the Company’s Series K Preferred Stock and were issued X,Y and Z warrants pari passu to the current unit investors (an aggregate of 6,930,571 Series X warrants, 6,930,571 Series Y warrants and 13,861,139 Series Z warrants). Additionally, in conjunction with the closing of the Preferred K Offering on January 21, 2011: 1. Lorraine DiPaolo agreed to convert her $1,500,000 in secured debt into 60 Series Preferredshares plus 5,000,000 Series Y common stock Warrants. 2. O. Lee Tawes agreed to convert his $500,000 in unsecured debt into 20 Series K PreferredShares plus 1,666,667 Series Y common stock Warrants 3. Eric Skae agreed to convert his $50,000 in unsecured debt into 2 Series K PreferredShares plus 166,667 of Series Y common stock Warrants 4. Eric Skae agreed to amend his current Earn Out Agreement, by waiving the earn-out of $325,000 earned in 2010 and extending the earn-out for through 2012. to waive certain sums due him and extend the term of the earn-out. On February 8 2010, we agreed to issue for investor relation services rendered 1,000,000 common shares.The initial aggregate value of these shares were valued at the closing market price on February 8, 2011 of $0.14 per share. On April 29, 2011: received majority consent to: Amend the Certificate of Designation for the Company’s Series K Preferred Stock (the “Certificate of Designation”) 19 ● to eliminate the full ratchet anti-dilution provision contained in Section 6(a)(ii) thereof, “Subsequent Equity Sales,” ● to add a clause to paragraph (f) of Section 9 thereof permitting an asset-based credit line or factoring agreement pursuant to which the Company may obtain loans in an amount of up to $1.5 million, under certain conditions; and Amend the Registration Rights Agreement, dated as of January 21, 2011, between the Cormpany and each of the parties thereto to eliminate Section 2(b)to remove the liquidated damages provisions from the agreement. On April 29, 2011, we closed a private placement of common stock with certain accredited investors.We agreed to issue and sell to the investors, and the investors agreed to purchase, an aggregate of 6,866,667 shares of our common stock.Gross proceeds from the private placement were approximately $515,000. Also on April 29, 2011, we closed an offer to existing Series K Preferredstockholders to convert their Series K Preferred shares into common stock at a lowered price based upon a formula of 112% of original investment/ $0.10.Of the original 217.77 Series K PreferredShares, investors owning 187.61 Series K Preferred Shares converted them into 52,531,893 shares of common stock. Also on April 29, 2011, we closed an offer to existing X, Y and Z Warrant holders to exercise their warrants into common stock at a reduced price of 07.5 per share.6,666,665 X, Y and Z Warrants were exercised in the process and one warrant holder also voluntarilysurrendered 6,400,000 Warrants on the same date. With respect to the issuance of our securities as described above, we relied on the Section 4(2) exemption from securities registration under the federal securities laws for transactions not involving any public offering. No advertising or general solicitation was employed in offering the securities and the securities were sold to accredited investors. The securities were offered for investment purposes only and not for the purpose of resale or distribution and the transfer thereof was restricted by us. ITEM 7 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW We develop, market and distribute healthy and functional ready-to-drink teas under the New Leaf® brand.We focus primarily on functional ready-to-drink beverages, which include ready-to-drink teas and other functional drinks. Prior to October 9, 2009, we operated under the name of Baywood International, Inc. through the combination of a nutraceutical subsidiary named Nutritional Specialties, Inc., that promoted the LifeTime® and Baywood nutraceutical brands, and a premium ready-to-drink tea subsidiary that promoted the New Leaf brand.The LifeTime brand was acquired in March 2007 with the acquisition of Nutritional Specialties, Inc. and the New Leaf brand was acquired in September 2008 with the acquisition of Skae Beverage International, LLC. On July 23, 2009 and subject to shareholder approval, our Board of Directors unanimously approved entry into an asset purchase agreement with Nutra, Inc., a subsidiary of Nutraceutical International Corporation, a Delaware corporation (the “Asset Sale”) to sell substantially all the rights and assets our subsidiary, Nutritional Specialties, Inc. including the Lifetime ® and Baywood brands of products.On July 24, 2009, we entered into an asset purchase agreement, and submitted to a vote for approval by our stockholders.On August 6, 2009, a majority of our stockholders approved the Asset Sale.The Asset Sale closed on October 9, 2009. 20 Following the October 9, 2009 closing of the Asset Sale, we no longer develop, market or distribute nutraceutical products.We now focus primarily on functional ready-to-drink beverages, including ready-to-drink teas and other functional drinks.Effective October 16, 2009, we changed our name from Baywood International, Inc. to New Leaf Brands, Inc., to reflect the change in our strategic direction. CRITICAL ACCOUNTING POLICIES We have identified the policies below as critical to our business operations and the understanding of our results of operations.The impact and any associated risks related to these policies on our business operations are discussed throughout this section. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition, Sales Returns and Allowances We recognize revenue when the product is shipped.Sales returns are recorded as a reduction to sales when we agree with a customer that a return is warranted.All returns must be authorized in advance and must be accompanied by an invoice number within 180 days.Our customers are responsible for returning merchandise in resalable condition.Full credit cannot be given for merchandise that has been defaced, marked, stamped, or priced in any way.All price tags and glue residue must be removed prior to return.Management communicates regularly with customers to compile data on the volume of product being sold to the end consumer.This information is used by management to evaluate the need for additional sales returns allowance prior to the release of any financial information.Our experience has been such that sales returns can be estimated accurately based on feedback within 30 days of customer receipt. Inventories Inventories consist primarily of raw material and finished product and are recorded at the lower of cost or market on an average cost basis. Raw material includes: material, packaging and labeling materials. We do not process raw materials, but rather have third-party suppliers formulate ‘copack’ and package finished goods. We analyze inventory for possible obsolescence on an ongoing basis, and provides a write down of inventory costs when items are no longer considered to be marketable.Our estimate of a fair market value is inherently subjective and actual results could vary from our estimate, thereby requiring future adjustments to inventories and results of operations. 21 Other intangibles We evaluate intangible assets for potential impairment on an annual basis or whenever events or circumstances indicate that an impairment may have occurred in accordance with the provisions ofGoodwill and Other Topic of the Codification (ASC Topic 350-30), which requires that other intangible assets be tested for impairment using a two-step process. The first step of the impairment test, used to identify potential impairment, compares the estimated fair value of the reporting unit containing the amortizing intangible with the related carrying amount. If the estimated fair value of the reporting unit exceeds its carrying amount, the reporting unit’s amortizing intangible is not considered to be impaired and the second step is unnecessary. The brand value (including Trademarks and Trade Names) of continuing operations are being amortized over a ten year period. Derivatives As part of certain note and warrant agreements, we provided holders with the option to convert the note or exercise the warrant into our common stock at a specified strike price. In order to prevent dilution, if the new strike price is lower than the original strike price on the day of conversion or exercise, the strike price will be lowered to the new conversion or exercise price.Under the Derivatives and Hedging Topic of the Codification, ASC Topic 815-40, we determined that these types of down round protection terms are considered derivatives. Estimating the fair value of derivative financial instruments requires the development of significant and subjective estimates that are likely to change over the duration of the instrument with related changes in internal and external market factors.In addition, option-based techniques are highly volatileand sensitive to changes in the traded market price of our common stock.Since derivative financial instruments are initially and subsequently carried at fair value, the statement of operations reflects the volatility in these estimates and assumption changes. Stock-Based Compensation Under the Compensation Topic of the Codification, ofASC Topic 718-10 ("ASC 718"), we are required to measure the cost of employee services received in exchange for all equity awards granted. Under ASC 718, share-based compensation cost is measured at grant date, based on the estimated fair value of the award, and is recognized as expense over the employee's requisite service period on a straight-line basis. We granted stock options and issued restricted stock in the years ended December 31, 2010 and 2009. Warrants issued on debt and beneficial conversion We estimate the fair value of each warrant grant on the date of grant using the Black-Scholes option-pricing model. We account for the beneficial conversion feature of debt and preferred stock under the Debt Topic of the Codification, orASC Topic 470-20, using intrinsic value method measure at the date of the note. 22 Income Taxes We account for income taxes using the asset and liability method under the Income Taxes Topic of the Codification, orASC Topic 740-10.Deferred taxes arise from temporary differences between accounting methods for tax and financial statement purposes.We establish a valuation allowance for the uncertainty related to our ability to generate sufficient future taxable income to utilize the net operating loss carryforwards and other deferred items. Recently Issued Accounting Standards In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Codification (“ASC”) Update 2010-6, Fair Value Measurements and Disclosures — Improving Disclosures about Fair Value Measurements (“Update 2010-6”) which includes amendments to Subtopic 820-10, Fair Value Measurement and Disclosures — Overall of the FASB ASC. Update 2010-6 provides amendments to require new disclosures on the fair value measurements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll-forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The adoption of Update 2010-6 did not have a material impact on the Company’s consolidated financial position, results of operations, and cash flows. In February 2010, the FASB issued ASC Update 2010-09, Subsequent Events (Topic 855) — Amendments to Certain Recognition and Disclosure Requirements” (“Update 2010-09”).Update 2010-09 requires an entity that is an SEC filer to evaluate subsequent events through the date that the financial statements are issued and removes the requirement that an SEC filer disclose the date through which subsequent events have been evaluated. Update 2010-09 was effective upon issuance. The adoption of Update 2010-09 did not have a material impact on the Company’s consolidated financial position, results of operations, and cash flows. On September 30, 2009, we adopted changes issued by the Financial Accounting Standards Board, or FASB, to the authoritative hierarchy of Generally Accepted Accounting Principles, or GAAP. These changes establish the FASB Accounting Standards Codification, or Codification, as the source of authoritative accounting principles recognized by the FASB to be applied in the preparation of financial statements in conformity with GAAP.Rules and interpretive releases of the Securities and Exchange Commission, or SEC, under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead, the FASB will issue Accounting Standards Updates.Accounting Standards Updates will not be authoritative in their own right as they will only serve to update the Codification. These changes and the Codification itself do not change GAAP.Other than the manner in which new accounting guidance is referenced, the adoption of these changes had no impact on the consolidated financial statements. RESULTS OF OPERATIONS The following table sets forth our statement of results of operation data as a percentage of net sales from continuing operations for the quarter ended and years indicated: For the quarter ended, For the year ended, December 31, December 31, December 31, December 31, Continuing Operations Net sales $ Cost of sales Gross profit Operating expenses (Loss) from continuing operations ) (1,811,040 ) (7,842,782 ) (5,218,492 ) Other income and (expenses), net ) 5,615,279 ) (3,560,151 ) Income (loss) before income taxes ) ) (8,778,643 ) Income tax provision - Net income (loss) from continuing operations $ ) $ $ ) $ (8,778,643 ) 23 Net sales for the fourth quarter ended December 31, 2010 were $586,033 compared to net sales of $541,564, for the comparable quarter ended December 31, 2009. Our gross profit margin for the fourth quarter ended December 31, 2010 was 26%, compared to 27% for the same period last year. Net sales for the year ended December 31, 2010 increased by $800,193 from $3,457,168 to $4,257,361 a 23% increase. We believe that this increase reflected our early success in developing a new product line and expanding our distribution base. Ongoing capital needs minimized our ability to continue this expansion in third and fourth quarters. Our gross profit for the year ended December 31, 2010 improved from 22% to 33% of sales, reflecting the increased efficiencies of larger production batches. Operating expenses for the fourth quarter ended December 31, 2010 and 2009 were $1,950,686 and $1,956,397, respectively.Operating expenses for the year ended December 31, 2010 and 2009 were $9,251,795 and $5,974,934 respectively. The increase in operating expense for the year is primarily due to increased expenses for Shipping and Handling of $214,000 and Marketing of $2,000,007 associated with the increased sales force and promotion of the ready-to-drink beverage business, an increase in General and Administrative Expenses of $610,088 and Options and Stock Compensation Expense of$415,000for services and increase of$38,000 in depreciation and amortization from the full year of amortization from the acquisition of New Leaf Brand value. Discontinued operations for the period ended December 31, 2009relate to our asset purchase agreement with Nutra, Inc., a subsidiary of Nutraceutical International Corporation, a Delaware corporation (the “Asset Sale”) to sell substantially all the rights and assets of our subsidiary, Nutritional Specialties, Inc. including the Lifetime ® and Baywood brands of products. The discontinued operations business loss was $1,918,939 which included an impairment of goodwill charge of $3,250,000 for the period January to October 9, 2009, the date of sale; and for the year ended December 31, 2009 the discontinued operations business income was $982,386. Other income (expense) for the years ended December 31, 2010 and 2009 was $(1,233,459) and $(3,560,151), respectively, and was primarily related to debt financing costs, loss on extinguishment of accounts payable, long term debt and interest expense. In the year ended December 31, 2010, interest expense decreasedas a result of 2009 restructuring offset by additional debt issuance, principally through the 2009 and 2010bridge financings, at rates of interest between 3% -18% plus warrants to purchase shares of our common stock at exercise prices between $0.40 to $0.85 per share. Our interest expense was incurred from interest on notes payable to officers, directors, banks and third parties. In August 2009, we initiated a restructuring of our balance sheet by converting our preferred stock and accrued dividends into common stock, offering to convert debt into common stock and offering to convert warrants into common stock.The result was the acceleration of the amortization of debt acquisition cost by $74,951 and the increase in derivatives cost of $106,000. Other income (expense) for the quarter ended December 31, 2010 and 2009 was $( 273,984) and $5,615,279, respectively, and was primarily related to the fair value of restructuring of $2,045,000, the recovery of change in derivative payable of $2,129,500, and reduction of debt financing costs. There is no income tax benefit recorded because any potential benefit of the income tax net operating loss carryforwards has been equally offset by an increase in the valuation allowance on the deferred income tax asset. 24 LIQUIDITY AND CAPITAL RESOURCES As of December 31, 2010, we had $ 665,051 in current assets of which $ 161,857, or 24%, was cash and receivables.On average, our receivables are collected in about 30 days.Total current liabilities at December 31, 2010 totaled $ 8,888,279, of which $3,120,424, or 35%, represented trade and operating payables.At December 31, 2010, we had a net working capital deficiency of $8,223,228.Our need for cash during the year ended December 31, 2010 was primarily funded through the issuance of debt totaling approximately $2,169,000; and the issuance of additionalstock of $ 982,500. We have traditionally funded working capital needs through product sales, management of working capital components of our business, and by cash received from private offerings of our common stock, preferred stock, warrants to purchase shares of our common stock and convertible notes. We believe that our needs for capital over the next 12 to 24 months couldbe minimized if we are able to increase our sales via the introduction of new products, supportour inventory needs and promoteour products in the marketplace.Since our existing operations are capable of absorbing growth without any significant operational expense, any increases in sales will allow us to lessen our needs for long-term capital.However,we intend to aggressively expand our distribution channel more rapidly than in the past andimplement more aggressive advertising programs. Theseprograms require further significant investments of capital. The amount and nature of how we would raise any necessary funds cannot be determined at this time.It is possible we may not be able to find capital on acceptable terms. The following table shows the future amortization of debt owed through the end of fiscal year 2013: Year Amount Contractual obligations and commitments The following table presents certain payments due under contractual obligations with minimum firm commitments as of December31, 2010: (in thousands) Payments Due by Period Total Duein Duein Duein Thereafter Operating lease obligations(1) $ $ 48 $ 49 $ 13 $ Capital lease obligation(2) 49 24 18 4 3 Notes payable(3) — — — Total contractual obligations $ $ $ 67 $ 17 $ 3 We have entered into various non-cancelable operating lease agreements for our offices with original lease periods up to five years, expiring 2016. See Note19—“Commitments” in the Notes to the consolidated financial statements for additional information. We are obligated to make payments under equipment leases We are obligated to make payments under short term notes, notes payable to related parties and long term debt obligations We believe that our existing cash resources, combined with projected cash flows from operations will not be sufficient to execute our business plan and continue operations for the next twelve months.We continue to explore various longer term capital options which we believe will be necessary to provide for the growth of our business.Additionally, we are evaluating our strategic direction aimed at achieving profitability and positive cash flow.We intend to continue to issue debt or equity securities in order to raise additional capital. If we issue additional common stock or securities that could convert into our common stock, our current stockholders will be diluted and the trading price of our common stock may decrease.Additionally, we may not be successful in obtaining additional financing on acceptable terms, on a timely basis, or at all, in which case, we may be forced to make further cutbacks or ultimately cease operations. Balance Sheet Restructuring in 2009 During the third quarter ending September 30, 2009, we initiated a restructuring of our balance sheet by converting our preferred stock and accrued dividends into common stock, offering to convert debt into common stock and offering to convert warrants into common stock.Our restructuring continued through the fourth quarter of 2009.Our goal in the restructuring was to eliminate as much debt as possible, eliminate features in our debt and equity instruments that were or might becomedilutive to our Company, cure existing defaults in our debt and equity instruments and prevent future defaults.Additionally, we believed at the time we initiated the restructuring that we would not be able to meet our obligations under our debt securities.Finally, we believe a restructured balance sheet will allow us to raise capital for our Company on more favorable terms. On October 20, 2009, pursuant to the approval by our preferred stock holders and the Board of Directors, we filed Certificates of Amendment to the Certificates of Designation of our Class A Preferred Shares, our Series I 8% Cumulative Convertible Preferred Stock, and our Series J 6% Redeemable Convertible Preferred Stock (together, the “Amendments”).The Amendments have the effect of causing the outstanding shares plus accrued dividends of our Series A, Series I and Series J Preferred Stock to be converted into shares of our common stock, with an effective date of August 31, 2009.Pursuant to the Amendments, on October 21, 2009, we converted 35,000 shares of Series A Preferred Stock into 1,750 shares of common stock, 535,000 shares of Series I Preferred Stock plus $498,983 in accrued dividends into 19,496,610 shares of common stock and 20,000 shares of Series J Preferred Stock plus $6,000 in accrued dividends into 686,668 shares of common stock. 25 During the three months ended March 31, 2009, a preferred shareholder converted 23,558 Series H Preferred shares into 58,895 common shares and was issued an additional 1,071 common shares as payment of the Series H dividend of $942.During the three month period ended March 31, 2009, we issued 75,000 common shares as payment of services rendered.Such shares were recorded at fair value on the grant date of $1.00 per share. We also converted certain of our outstanding notes and warrants into our common stock pursuant to agreements between certain holders and us.The individual agreements provide that the holders’ existing securities will be exchanged for new securities and that defaults and obligations under such existing securities, if any, will be waived.As of December 31, 2009, we have agreed to convert an aggregate of $4,315,240 of notes and accrued interest from related parties into an aggregate of 17,260,988 shares of our common stock andconvert an aggregate of $2,608,866 of notes and accrued interest from related parties into an aggregate of 12,405,870 shares of our common stock. Additionally, we have received $301,588 from warrant holders for the exercise of 1,206,354 warrants into our common stock at an exercise price of $0.25 per share.Other warrant holders used a cashless exercise feature in their warrants to convert those warrants to purchase 3,232,707 shares of our common stock into 1,847,169 shares of our common stock. Financings in 2010 through May 20, 2011 On February 22, 2010, we closed a private placement of common stock and warrants with certain accredited investors. Pursuant to the private placement, we agreed to issue and sell to the investors, and the investors agreed to purchase, an aggregate of 1,988,889 shares of our common stock, par value $0.001 per share plus warrants to purchase 1,057,727 shares of our common stock at an exercise price of $0.55 per share, subject to adjustment.Gross proceeds from the private placement were approximately $895,000. On June 29, 2010, we closed a private placement of common stock and warrants with certain accredited investors.Pursuant to the private placement, we agreed to issue and sell to the investors, and the investors agreed to purchase, an aggregate of 1,821,414 shares of our common stock, par value $0.001 per share at $0.35 per shareplus warrants to purchase 1,821,414 shares of our common stock at an exercise price of $0.45 per share, subject to adjustment. No additional portion of the purchase price was allocated to the warrants.Gross proceeds from the private placement were approximately $637,500. On September 21 and 22, 2010, we completed a unit offering of $1,652,273 of its bridge notes and warrants to accredited investors. The bridge notes were sold at an Original Issue Discount of 12%, and have a 90 day maturity. (“Notes,”), Each Unit sold consisted of $1,000 principal amount of 12% Notes and warrants to purchase 1,200 shares of common stock at $0.25 per share. We sold 1,982,727 warrants to the accredited investors in conjunction with this offering. On October 12, 2010, we completed a unit offering ofan aggregate of $2,010,227 (including the $1,652,273 reported above) of our bridge notes and warrants to accredited investors. The bridge notes were sold at an Original Issue Discount of 12%, and have a 90 day maturity (“Notes,”). Each Unit sold consisted of $1,000 principal amount of 12% Notes and warrants to purchase 1,200 shares of common stock at $0.25 per share. We sold 2,085,000 warrants to the accredited investors in conjunction with this offering. Hudson Securities, Inc acted as placement agent on the offering and received $88,920 in cash and 266,760 warrants. On January 21, 2011, we completed a unit offering of an aggregate of $1,215,000 of our Series K 10% Convertible Preferred Stock (“Series K Preferred Stock”) and three series (Series X, Y and Z) of common stock purchase warrants (“Warrants”) to 11 accredited investors. Each unit sold consisted of one share of $25,000 stated value (and liquidation preference) of Series K Preferred Stock and Warrants to purchase up to anaggregate of 333,333 shares of common stock at $0.15 per share, subject to adjustment. A total of 48.6 units were sold. The Series X Warrants are 5 year warrants, exercisable immediately to purchase an aggregate of 4,049,999 shares of common stock. The Series Y Warrants are exercisable until 45 days after the effectiveness of a certain registration statement that the Company is obliged to file (see below) and are exercisable to purchase an aggregate of 4,049,999 shares of common stock.The Series Z Warrants are five year warrants whose effectiveness is conditional upon the exercise of the holder’s Y warrants and are exercisable to purchase an aggregate of 8,100,001 shares of common stock. Pursuant to a Registration Rights Agreement described below, Investors also received the right to demand that we file one or more registration statements covering the securities into which the Series K Preferred Stock is convertible and as to which the Warrants are exercisable as further described below.The offering was made under Rule 506 under the Securities Act of 1933, as amended, and was made exclusively to “accredited investors”. As a condition to consummation of the offering, certain individuals converted outstanding debt in the original principal amount of $2,050,000 into the Company’s Series K Preferred Stock. Additionally, all subscribers to the Company’s 12% Original Issue Discount Notes sold in September and October 2010, whose then current balances on such Notes aggregated $2,081,176, were automatically converted into 83.16 shares of the Company’s Series K Preferred Stock and were issued X, Y and Z warrants pari passu to the current unit investors (an aggregate of 6,930,571 Series X warrants, 6,930,571 Series Y warrants and 13,861,139 Series Z warrants). The Warrants are represented by warrant certificates and are exercisable at $.15 per share. They are exercisable in whole or in part and the Series X and Z (but not Y) warrantsmay be exercised on a cashless basis.Hudson Securities, Inc. acted as exclusive placement agent for the offering and received $72,435 in cash fees and warrants to purchase common stock which have terms similar to the Series X warrants. 26 In connection with the transaction, we entered into a Securities Purchase Agreement, dated January 20, 2011, with 11 investors (“SPA”).In addition to providing for the purchase of the Series K Preferred Stock and warrants by such investors as above, the SPA also provided for the Company to amendits earn-out arrangement with Eric Skae, its Chief Executive Officer, as set forth in a certain Amendment to Asset Purchase Agreement; placed certain restrictions on us in connection with additional equity offerings by it for a period of 12 months; caused each executive officer and director to enter into a “lock-up” agreement valid until 90 days after the effectiveness of one or more registration statements to be filed to be filed pursuant to the Registration Rights Agreement described below; and caused the conversion to equity of certain of our outstanding debt We also entered into a Registration Rights Agreement, dated January 20, 2011 with each unit subscriber pursuant to which we agreed, at our expense, to file and gain effectiveness for one or more registration statements covering the Company common stock issuable pursuant to exercise of the Warrants and conversion of the Series K Preferred Stock.We also agreed to file such registration statement within 60 days of the closing of the offering and to obtain its effectiveness within 90 days of such closing (or 120 days if such registration statement is subject to full Securities and Exchange Commissionreview), failing which monetary penalties are imposed. The registration statement(s) is (are) to be maintained effective until all securities registered for sale thereunder have been sold. The penalty provisions were waived in April 2011. We also filed a Certificate of Designation of our Certificate of Incorporation which created a class of 1,000 shares of Series K 10% Convertible Preferred Stock, par value $.001 per share. The Series K Preferred Stock ranks senior to the common stock, carries a 10% cumulative rate of interest, has a liquidation preference and is convertible into shares of our common stock at $.15 per share, subject to adjustment and anti-dilution protection. The Series K Stock is callable and redeemable by us under certain circumstances. The Series K Stock may be converted by the Company into shares of its common stock if the market price of the common stock is at least 300% of the conversion price for a period of 30 days and at least 200,000 shares have traded each day during such 30 day period. The Series K Preferred Stock has voting rights, voting with the Company’s common stock on an assumed-converted basis. The Certificate of Designation contains additional restrictions on our operations, including a restriction prohibiting the payment of any dividends on the Company’s common stock without the affirmative consent of the holders of the Stock. The Certificate of Designation was authorized to be amended as set forth in Item 5 – “Recent Sales of Securities” On April 29th, 2011 the Company: The Company received majority consent to: Amend the Certificate of Designation the Corporation for the Series K Preferred Stock (the “Certificate of Designation”) ● to eliminate the full ratchet anti-dilution provision contained in Section 6(a)(ii), “Subsequent Equity Sales,” ● to add to paragraph (f) of Section 9, “Protective Provisions,” to expand the definition of “Permitted Indebtedness” to include an asset-based credit line or factoring agreement pursuant to which the Company may obtain loans in an amount of up to $1.5 million; and Amend the Registration Rights Agreement, dated as of January 21, 2011, between the Corporation and each of the several purchasers signatory thereto be, and hereby is, amended to eliminate Section 2(b) thereof in its entirety in order to remove the liquidated damages provisions from the agreement; and The Company closed a private placement of common stock with certain accredited investors.The Company agreed to issue and sell to the investors, and the investors agreed to purchase, an aggregate of 6,866,667 shares of our common stock.Gross proceeds from the private placement were approximately $515,000. The Company closed an Offer to existing Preferred K shareholders to convert their preferred shares into common stock at anegotiated price based upon a formula of 112% of original investment/ $0.10.Of the original 217.77 Preferred K Shares, the investors converted 187.61 Preferred Shares into 52,531,893 shares of common stock. The intrinsic value of the change in the conversion price of the preferred series K shares to common is $1,701,000. The intrinsic value of this exercise price in relationship to market value was $156,000. 27 The Company closed an Offer to existing X Y and Z warrant holders to exercise their warrants into common stock at $0.075 per share.6,666,and Z warrants were converted in the process anda warrant holder also surrendered 6,400,000 on the same day. The Company closed a private placement of common stock with certain accredited investors.The Company agreed to issue and sell to the investors, and the investors agreed to purchase, an aggregate of 1,988,889 shares of our common stock.Gross proceeds from the private placement were approximately $895,000, of which $345,000 was received in January and February 2011. GOING CONCERN Our consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.As reflected in the consolidated financial statements included in this annual report, we had a working capital deficiency of $8,223,228 at December 31, 2010.We have had material operating losses and have not yet created positive cash flows.These factors raise substantial doubt about our ability to continue as a going concern.We cannot provide any assurance that profits from operations will generate sufficient cash flow to meet our working capital needs and service our existing debt.The consolidated financial statements do not include adjustments related to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should we be unable to continue as a going concern. OFF-BALANCE SHEET ARRANGEMENTS As of December 31, 2010, we have no off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. ITEM 8 - FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Statement of Information Furnished The accompanying consolidated financial statements have been prepared in accordance with Form 10-K instructions for a smaller reporting company and in the opinion of management contain all adjustments necessary to present fairly the consolidated financial position as of December 31, 2010 and 2009, the results of operations and cash flows for the years ended December 31, 2010 and 2009.These results have been determined on the basis of U.S. generally accepted accounting principles and practices applied consistently. ITEM 9 - CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Effective April 15, 2011, we dismissed our principal independent accountant Mayer, Hoffman, McCann P.C.(“MHM”). Our Board of Directors approved the decision to dismiss MHM. Except as reported in the Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which stated that “[t]he accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations, has a working capital deficiency, was not in compliance with certain financial covenants related to debt agreements, and has a significant amount of debt maturing in 2010.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 1. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern.,” the report of MHM on the Company’s financial statements for the fiscal years ended December 31, 2009 and 2008 did not contain an adverse opinion or a disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles. 28 In connection with the audit of our financial statements for the fiscal year ended December 31, 2009, and in the subsequent interim periods through April 15, 2011, there were no disagreements with MHM on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure which, if not resolved to the satisfaction of MHM, would have caused MHM to make reference to the subject matter of the disagreement in connection with its report. Effective April 18, 2011, we engaged EisnerAmper LLP (“EISNER”) to act as our independent registered public accounting firm.Our Board of Directorsapproved the decision to engage EISNER. During the fiscal years ended December 31, 2009 and 2008 and during all subsequent interim periods through April 15, 2011, except for a discussion with EISNER regarding the misapplication of EITF 07-5 as it related to previously issued interim financial statements for the first and second quarters of 2010 that were identified by MHM during the performance of their reviews and determined by management to be immaterial, we did not consult EISNER regarding: (i) the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report nor oral advice was provided to us that EISNER concluded was an important factor considered by us in reaching a decision as to any accounting, auditing or financial reporting issue; or (ii) any matter that was the subject of a disagreement (as that term is defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K) or a reportable event (as that term is defined in Item 304(a)(1)(v) of Regulation S-K) with its former accountants, MHM. ITEM 9A - CONTROLS AND PROCEDURES Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 management is required to provide information on our internal control over financial reporting including that the Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting and the Company’s management has evaluated the system of internal control using the Committee of Sponsoring Organizations of the Treadway Commission, or COSO, framework for its evaluation. The COSO control framework is recognized by the United States Securities and Exchange Commission (SEC). Evaluation of Disclosure Controls and Procedures Our management evaluated, with the participation of our principal executive officer and principal financial officer, the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of the end of the period covered by this annual report on Form 10-K. Based on this evaluation, our management concluded that our disclosure controls and procedures, including internal control over financial reporting, were not effective as of December 31, 2010 to ensure that information we are required to disclose in reports that we file or submit under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms, and (ii) is accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate toallow timely decisions regarding required disclosure.Our disclosure controls and procedures are designed to provide reasonable assurance that such information is accumulated and communicated to our management.Our disclosure controls and procedures include components of our internal control over financial reporting. In designing and evaluating our disclosure controls and procedures, management recognizes that any controls, no matter how well designed and operated, can provide only reasonable, but not absolute, assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, with our Company have been detected. Our management identified control deficiencies during 2009 that continued to exist in the year ended December 31, 2010 because we lacked adequate controls in place to properly evaluate and account for all the complex characteristics of the debt and equity transactions executed by our Company in accordance with U.S. generally accepted accounting principles.Management concluded that there were not adequate controls in place to properly evaluate and account for stock-based awards issued by our Company in accordance with U.S. generally accepted accounting principles.These deficiencies are the result of the complexity of the individual debt and equity transactions entered into by our Company and the limited amount of personnel available to provide for the proper level of oversight needed in accounting for these transactions. Management has determined that these control deficiencies represent material weaknesses. In addition, we lacked sufficient staff to segregate accounting duties.Based on our review of our accounting controls and procedures, we believe these control deficiencies resulted primarily because we have one person performing all accounting-related duties.As a result, we did not maintain adequate segregation of duties which results in material weaknesses related to the preparation of financial statements and other documents required to be filed with the SEC and identifying accounting for material loss contingencies. Within our critical financial reporting applications, management believes these are “material weaknesses.” 29 A material weakness is defined as a deficiency, or combination of deficiencies in internal control, such that there is a reasonable possibility that a material misstatement of the entity’s financial statements will not be prevented, or detected and corrected on a timely basis. A significant deficiency is a deficiency, or a combination of deficiencies, in internal control that is less severe than a material weakness, yet important enough to merit attention by those charged with governance. In preparing our financial statements and in reviewing the effectiveness of the design and operation of our internal accounting controls and procedures and our disclosure controls and procedures for the year ended December 31, 2010, we performed transaction reviews and control activities in connection with reconciling and compiling our financial records for the year ended December 31, 2010.These reviews and procedures were undertaken in order to confirm that our financial statements for the year ended December 31, 2010 were prepared in accordance with generally accepted accounting principles, fairly presented and free of material errors. Our management is in the process of actively addressing and remediating the material weaknesses in internal control over financial reporting described above.Steps taken by management include the relocation of accounting activities to our new facility in New Jersey, completion of the new ERP system started in 2009 and separating the roles of Chief Operating Officer from Chief Financial Officer. We believe that the steps outlined above will strengthen our internal control over financial reporting and address the material weaknesses described above. Our management will test and evaluate additional controls to be implemented in 2011 to assess whether they will enhance the operating effectiveness of our internal control environment.However we continue to have only one person who performs our accounting and reporting functions. We intend to continue to remediate material weaknesses and enhance our internal controls, but cannot guarantee that our efforts will result in remediation of our material weakness or that new issues will not be exposed in this process. This annual report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting.Such internal control over financial reporting was not subject to attestation by our registered public accounting firm pursuant to the temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. Changes in Internal Control Over Financial Reporting Other than the changes described in the above section, there were no changes in our internal control over financial reporting that occurred during our last fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Our management is in the process of actively addressing and remediating the material weaknesses in internal control over financial reporting described above.During 2011, we intend to undertake actions to remediate the material weaknesses identified, including implementation of a new recordkeeping system, hiring additional staff to allow for appropriate checks and reviews of internal control record-keeping and reporting. We intend to continue to remediate material weaknesses and enhance our internal controls, but cannot guarantee that our efforts will result in remediation of our material weakness or that new issues will not be exposed in this process. ITEM 9B - OTHER INFORMATION None. 30 PARTIII ITEM 10 - DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Set forth below is certain information with respect to the individuals who were our directors and executive officers as of December 31, 2010. Name Age Position(s) or Office(s) Held Eric Skae (1) 47 Chairman of the Board, President, and Chief Executive Officer O. Lee Tawes, III 62 Director David Tsiang 48 Chief Financial Officer Neil Russell (2) 63 Director Scott Ricketts 61 Director 1Mr. Skae joined our Company on September 8, 2008.On January 8, 2009, Mr. Skae was appointed President and Chief Operating Officer of our Company.On March 4, 2009, Mr. Skae was appointed Chief Executive Officer of our Company.Mr. Skae has served as our director since September 28, 2008 and was appointed Chairman of the Board on March 4, 2009. 2.Mr. Russellresigned as a director on February 11, 2011. The following is a summary of the business experience of our directors and officers: ERIC SKAE joined our Company on September 8, 2008.On January 8, 2009, Mr. Skae was appointed President and Chief Operating Officer of our Company.On March 4, 2009, Mr. Skae was appointed Chief Executive Officer of our Company. Mr. Skae has served asour director since September 28, 2008 and was appointed Chairman of the Board on March 4, 2009. Prior to joining our Company, Mr. Skae founded Skae Beverage International, LLC as Midnight Sun Brands, LLC in October 2002.He has spent the past fifteen years in the beverage industry working in senior-level sales, marketing and distribution roles.From 1999 to 2002, Mr. Skae worked as President and General Manager of Fresh Solutions, Inc., a Division of Saratoga Beverage Group.While there he was responsible for a $25 million distribution business as well as advising the CEO on the company’s sale to North Castle Partners.He also was responsible for rolling out the Naked Juice brand.From 1997 to 1999, Mr. Skae was Director of Sales at Fresh Samantha Inc. where he managed 7 distribution centers, was responsible for 70% of company’s sales and assisted the company grow from $5 million in total sales to $45 million in 2 ½ years.Prior to that from 1996 to 1997, he was Vice-President of National Accounts at Hansen Beverage Company where he secured and managed National Accounts such as Seven Eleven, Walgreens, Circle K, Publix, Giant Foods, Mobil, Chevron, Texaco and Quik Trip.He also managed all Canadian business.From 1993 to 1996, Mr. Skae was a Regional Manager at Arizona Beverages where he managed the Mid-Atlantic region from $2 million to $10 million in sales in 2 years.Mr. Skae graduated from Northwood University with a Bachelors degree in Business Administration. 31 O. LEE TAWES, III has been a director since March 1, 2001.He is Executive Vice President and Head of Investment Banking and a Director, at Northeast Securities, Inc. From 2000 to 2001 he was Managing Director of Research for C.E. Unterberg, Towbin, an investment and merchant banking firm specializing in high growth technology companies.Mr. Tawes spent 20 years at Oppenheimer & Co. Inc. and CIBC World Markets, where he was Director of Equity Research from 1991 to 1999.He was also Chairman of the Stock Selection Committee at CIBC, a member of the firm’s Executive Committee and Commitment Committee.From 1972 to 1990, Mr. Tawes was an analyst covering the food and diversified industries at Goldman Sachs & Co. from 1972 to 1979, and Oppenheimer from 1979 to 1990.As food analyst, he was named to the Institutional Investor All American Research Team five times from 1979 through 1989.Mr. Tawes is a graduate of Princeton University and received his Masters in Business Administration from Darden School at the University of Virginia. DAVID TSIANG was appointed our Chief Financial Officer on January 7, 2010.Mr. Tsiang also served as a director from June 14, 2007 until March 4, 2010.Priorto becoming Chief Financial Officer Mr Tsiang wasthe Managing Director of Investment Banking at Northeast Securities, Inc.until December 31, 2009. Prior to joining Northeast Securities, Inc., in December 2001, he served as Vice President of corporate planning at the investment bank C.E. Unterberg,Towbin from November 1999 to October 2001, and Vice President/Senior Analyst with the financial services firm Ernst & Company from March 1991 to March 1998.Prior to working at Ernst & Company, Mr. Tsiang served in various capacities in commercial banking with the Barclays Bank of NY, The CIT Group and Howard Savings Bank (First Union Bank).Mr. Tsiang is a graduate of Ramapo College of New Jersey and is NASD Series 7 and 63 qualified. NEIL RUSSELL was a director from June 14, 2007 until February 21, 2011.He is President of Site 85 Productions, a company formed in 2000 that is engaged in the creation and acquisition of intellectual property rights for exploitation across a broad spectrum of entertainment media, including motion pictures, television, video games and publishing.Mr. Russell is a former motion picture and television distribution executive with Paramount Pictures, Columbia and MGM/UA, where he handled pictures like “The Godfather,” “Chinatown,” “Death Wish,” “Three Days of the Condor” and the James Bond films.He was also founder and President of Carolco Television Productions (CTP) which produced high-profile television motion pictures for domestic and international exploitation.In 1991, CTP was acquired by Multimedia Entertainment, producers of Phil Donahue and Sally Jesse Raphael, and renamed Multimedia Motion Pictures with Mr. Russell remaining as President.He also authored the book, “Can I Still Kiss You?: Answering Your Children’s Questions about Cancer,” which grew out of his own two successful battles with the disease.A graduate of Parsons College, Mr. Russell is a member of the Naval War College Foundation and a former board member of the Institute for Foreign Policy Analysis. SCOTT RICKETTS is the President and owner of RC Industries, Inc. whose primary holding is Mid's Pasta Sauces, located in Navarre, Ohio. Mid's is a high-end food manufacturing company specializing in premium Italian pasta sauces. Mid's products can be found in 2,300 stores in 15 states. Mr. Ricketts began his career at the Amster Kirtz Company, an Ohio-based distributor of candy, beverage and food products, where he rose to the position of sales manager. In 1979, Scott left Amster Kirtz to purchase Ewing Sales, a small, Northeast Ohio food brokerage company. Over the next eighteen years, he built Ewing into a $100 million (sales) company handling lines from, among others, Procter & Gamble, Hunt-Wesson, Newman's Own, Fisher Nut and Cadbury. In 1997, he sold Ewing to a Detroit-based brokerage firm and purchased Mid's. Mr. Ricketts is the recipient of many regional and national food industry awards and has been a tireless fundraiser for charitable organizations throughout Ohio. He is also a former board member of the Canton Chapter of the American Heart Association and has sat on the Professional Football Hall of Fame Committee. He attended Kent State University and currently serves on the university's Athletic Board. 32 COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT Section 16(a) of the Exchange Act requires our directors, executive officers and persons who beneficially own more than 10% of a registered class of our securities to file with the SEC initial reports of ownership and reports of changes in ownership of common stock and other of our equity securities.Officers, directors and greater than 10% beneficial owners are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. Due to administrative oversight,during the last calendar year, the following officers and directorsare late in filingthe following reports:Eric Skaeis late in filing2 Forms 4, David Tsiang is late in filing 1 Form 4. Mr. Tawes is late in filing4 Forms4 . Messrs. Skae and Tawes are late in filing Forms 5 for the year. BOARD OF DIRECTORS AND OFFICERS Each director is elected for a period of one year at our annual meeting of stockholders and serves until the next such meeting and until his or her successor is duly elected and qualified.Our directors do not presently receive any compensation for their services as directors.The Board may also appoint additional directors up to the maximum number permitted under our By-laws.A director so chosen or appointed will hold office until the next annual meeting of stockholders. Each of our executive officers is elected by and serves at the discretion of our Board and holds office until his or her successor is elected or until his or her earlier resignation or removal in accordance with our Articles of Incorporation, as amended, and By-laws. MEETINGS AND COMMITTEES OF THE BOARD OF DIRECTORS During the year ended December 31 2010, our Board held 9 meetings and took actions by written consent on 9 occasions.None of our directors attended less than 75% of our board meetings. COMMITTEES OF THE BOARD OF DIRECTORS From June 29, 2007 until January 30, 2008, we had separate board committees that performed the functions of audit and compensation committees.After further review, we believe that given our size and stage of development of our company, it is more efficient for our entire board of directors to perform these functions.On January 30, 2008, we dissolved the committees and the entire board resumed the functions of those committees.As we continue to grow our company we will periodically reevaluate the benefits of delegating these duties to an independent committee. Currently our entire board of directors performs the function of the audit and compensation committees. Neil Russell is an “audit committee financial expert” as that term is set forth in Item 407(d)(5)(ii). RELATIONSHIP OF COMPENSATION TO PERFORMANCE Our board of directors annually establishes any applicable employment agreements, the salaries that will be paid to our executive officers during the coming year.In setting salaries, our board of directors intends to take into account several factors, including the following: · competitive compensation data; · the extent to which an individual may participate in the stock plans which may be maintained by us; and · qualitative factors bearing on an individual's experience, responsibilities, management and leadership abilities, and job performance. 33 NOMINATING AND CORPORATE GOVERNANCE COMMITTEE Each member of our Board participates in the consideration of director nominees.Stockholders may submit the names and five year backgrounds for the Board’s consideration in its selection of nominees for directors in writing to our secretary at our address set forth elsewhere in this prospectus.Currently, our share ownership is relatively concentrated in our directors and officers and related parties; as such, it is improbable that any Board nominee found to be unqualified or unacceptable by these majority stockholders could be selected as a member of the Board.Accordingly, there is no nominating committee and we do not rely on pre-approval policies and procedures for our nomination process.We intend to implement the necessary formation of a nominating committee and will establish proper policies and procedures upon such time as our share ownership is more diversified. PROCEDURE FOR NOMINATING DIRECTORS We have not made any material changes to the procedures by which security holders may recommend nominees to our Board of Directors. Our Board does not have a written policy or charter regarding how director candidates are evaluated or nominated for the Board. Our directors annually select director nominees based on experience in the beverage industry, financial background and specific knowledge of our operations, corporate strategies, as well as an individual's basis to act as a fiduciary to us and our stockholders. Our directors annually review all director performance over the prior year and make recommendations to the Board of Directors for future nominations. Stockholders wishing to nominate individuals to serve as directors may submit such nominations, along with a nominee's curriculum vitae, to our Board of Directors at New Leaf Brands, Inc., One DeWolf Rd., Old Tappan NJ 07675, and the Board of Directors will consider such nominee.There is no assurance that a director candidate suggested by a stockholder will be placed on the ballot at our annual meeting of stockholders. CODE OF ETHICS On June 29, 2007, we adopted a Code of Ethics that applies to our officers, employees and directors, including our principal executive officers, principal financial officers and principal accounting officers. ITEM 11 - EXECUTIVE COMPENSATION SUMMARY COMPENSATION The following table sets forth all compensation for the last two completed fiscal years awarded to, earned by, or paid to our current and former Principal Executive Officers and two most highly compensated executive officers, referred to herein as the "Named Executive Officers."No other executive officer compensation exceeded $100,000 during the last completed fiscal year. 34 Summary Compensation Table for the Fiscal Years Ended December 31, 2010 and 2009 Name and Principal Position Year Salary $ Bonus $ Stock Awards All Other Compensation $ Nonqualified Deferred Compensation Earnings $ Total $ (a) (b) (c) (d) (e) (i) (h) (j) Eric Skae (2) Principal Executive Officer, President - Neil Reithinger (3) Former Principal Executive Officer, Former Chief Operating Officer, FormerChief Financial Officer, Former Secretary - David Tsiang, Chief Financial Officer, Secretary and Treasurer - - - William Sipper, Former Chief Operating Officer - - 1 Dollar amounts are recognized for financial statement reporting purposes with respect to the fiscal year in accordance with ACS Topic 718. 2 Mr. Skae joined our Company on September 9, 2008.On January 8, 2009, Mr. Skae was appointed President and Chief Operating Officer of our Company.On March 4, 2009, Mr. Skae was appointed Chief Executive Officer on March 4, 2009.The amount in the “All Other Compensation” column represents a car allowance paid to Mr. Skae. 3 Mr. Reithinger served as our President, Chairman of the Board and Chief Executive Officer from April 3, 1998 until March 4, 2009; our Chief Financial Officer from October 28, 1996 until January 7, 2010 and our Chief Operating Officer from March 4, 2009 until January 7, 2010.Mr. Reithinger has also served as a director from February 18, 1997 until January 7, 2010. 35 EMPLOYMENT AGREEMENTS Eric Skae Effective September 9, 2008, we entered into an employment agreement with Mr. Skae pursuant to which Mr. Skae agreed to serve as our Vice President and President of Baywood New Leaf Acquisition Inc., our wholly owned subsidiary, for a five-year term, with annual compensation of $175,000 subject to an annual increase of 5% upon meeting performance standards reasonably established by the board, or otherwise based on performance as reasonably determined by the board together with (i) an annual bonus of 4% of our annual net operating income based on achievement of performance standards reasonably established by the board, or otherwise based on performance as reasonably determined by the board, with a minimum bonus of $50,000, (ii) a car allowance of $750 per month, (iii) a stock option grant to purchase 250,000 shares of our common stock at an exercise price of $0.90 per share, vesting in equal annual installments over five years and exercisable for a five-year period after each vesting date, as to the installment then vesting, subject to reduction of such period upon death, disability or termination of employment, and (iv) access to our benefit plans which we make generally available to other similarly situated senior level employees performing similar functions.The employment agreement contains restrictions on competition for one year after termination of employment, or three years after the closing of the acquisition of Skae Beverage International, whichever is the longer period. In 2009, Mr. Skae elected to defer the payment of his bonus in the amount of $50,000 earned in 2009 to conserve cash.This deferred bonus in the amount of $50,000 has been accrued.In 2008, Mr. Skae elected to defer the payment of his bonus in the amount of $12,500 earned in 2009 to conserve cash.We accrued $12,500 of bonus payable at that time.As of December 31, 2009, the accrued compensation owed to Mr. Skae is $62,500.We intend to pay his deferred bonuses in the future as our cash flows permit. David Tsiang Mr. Tsiang was appointed our Chief Financial Officer effective January7, 2010, Mr.Tsiang will receive an annual salary of $130,000. Mr.Tsiang will also be granted 350,000 options to purchase our common stock at an exercise price of $0.63 per share. The stock options vest 20% every year for 5 years commencing January7, 2011. Neil Reithinger Effective July 11, 2007, we entered into an employment agreement with Mr. Reithinger pursuant to which Mr. Reithinger agreed to serve as our President and Chief Executive Officer for a five-year term, with annual compensation of $150,000, subject to an annual increase of 5% upon meeting performance standards reasonably established by the board, or otherwise based on performance as reasonably determined by the board, together with (i) an annual bonus to be determined by the board or otherwise based on performance as reasonably determined by the board, (ii) a matching 401(k) Plan contribution of up to 6% of his salary per year, and (iii) a stock option to purchase 500,000 shares of our common stock at an exercise price of $1.00 per share, exercisable for a ten-year term.On March 4, 2009, Mr. Reithinger was appointed Chief Operating Officer and Chief Financial Officer.On January 7, 2010, Mr. Reithinger resigned as our Chief Operating Officer and Chief Financial Officer.Mr. Reithinger also resigned as a member of our board of directors.Pursuant to his employment agreement with the Company, Mr.Reithinger remained with the Company for 90 days in a non-executive employment capacity to assist will all matters necessary. On November 13, 2009, we entered into a First Amendment to Employment Agreement, referred to as the First Amendment, with Neil Reithinger, our Chief Financial Officer and Chief Operating Officer at the time of the transaction, pursuant to which we agreed to amend certain terms of the Employment Agreement between our Company and Mr. Reithinger, dated July 11, 2007, referred to as the Agreement. Pursuant to the terms of the First Amendment, we agreed to pay to Mr. Reithinger an aggregate of $94,900 which represents accrued salary currently due and owing to Mr. Reithinger, to be paid in monthly installments of $9,000 until paid in full. If, however, we raise debt or equity capital of $1,500,000 or more, the accrued salary will become due within 30 calendar days. 36 Pursuant to the First Amendment, Mr. Reithinger’s option to purchase 300,000 shares of our common stock, issued on September 28, 2008, became immediately vested on the effective date of the First Amendment. In the event Mr. Reithinger’s employment is terminated by either party, his outstanding options will remain exercisable until the earlier of 10 years from the grant date of each option or 5 years from the date of termination of his employment. The terms of the First Amendment supersede any and all post-termination exercise requirements shorter than 5 years as set forth in our 2008 Stock Option and Incentive Plan. Pursuant to the First Amendment, the exercise price of Mr. Reithinger’s outstanding options will be reduced to $0.65 per share. Further, upon termination of Mr. Reithinger’s employment by either party, the non-compete and confidentiality covenants set forth in the Agreement will immediately expire.Pursuant to the First Amendment, both our Company and Mr. Reithinger provided customary releases of claims against the other. Mr. Reithinger resigned from the Company on January 7th, 2010 and the Company’s obligations to him under the First Amendment run through August 31, 2011, although his options are exercisable through 2015. Other than as described above, we do not have any other oral or written employment, severance or change-in-control agreements with our Named Executive Officers. COMPENSATION PURSUANT TO STOCK OPTIONS We grant stock options from time to time to our officers, key employees and directors.Effective September 9, 2008, we granted Mr. Skae an option to purchase 250,000 shares of our common stock, vesting at 50,000 shares per year for 5 years, at an exercise price of $0.90 per share, exercisable within 5 years after the vesting date.Effective September 28, 2009, we granted Mr. Reithinger two separate options, each to purchase 300,000 shares of our common stock at an exercise price of $0.80 per share, exercisable for a ten-year term.On November 13, 2009, pursuant to the First Amendment to Employment Agreement between Mr. Reithinger and our Company, we agreed to reduce the exercise price of the options held by Mr. Reithinger to $0.65 per share OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END The following table shows grants of options outstanding on December 31, 2010, the last day of our fiscal year, to each of the Named Executive Officers included in the Summary Compensation Table. Outstanding Equity Awards at Fiscal Year-End December 31, 2010 Table Name Number of securities underlying unexercised options (#) exercisable Number of securities underlying unexercised options (#) unexercisable Option exercise price($) Option expiration date (a) (b) (c) (e) (f) Eric Skae $ September 9, 2018 David Tsiang 280,000- $ January 7, 2020 NARRATIVE TO OUTSTANDING EQUITY AWARDS TABLE Retirement Benefits We do not have any qualified or non-qualified defined benefit plans. Nonqualified Deferred Compensation We do not have any nonqualified defined contribution plans or other deferred compensation plans. 37 ITEM 12 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information concerning the beneficial ownership of our common stock as of May 16,2011, 2010, by each person known by us to (i) beneficially own more than 5% of our common stock and by each of our (ii) directors, (iii) named executive officers at the end of our most recently completed fiscal year as defined in Regulation S-K, Item 402(m)(2) and (iv) all directors and executive officers as a group. Except as otherwise indicated, to our knowledge, all persons named in the table have sole voting and dispositive power with respect to their shares beneficially owned, except to the extent that authority is shared by spouses under applicable law. Title of Class Name and Address of Beneficial Owner(1) Amount and Nature of Beneficial Owner Percent of Class (2) Common Eric Skae (3) % Common David Tsiang (4) % Common O. Lee Tawes, III (5) % Common Scott Ricketts (6) % Common Neil Russell (6) % Common Yogesh Pandey (7) % Common Lorraine DiPaolo (8) % Common Carpe DiemCapital Mgmt., LLC (2) % All executive officers and directors as a group (4 persons, excludes Neil Russell) % (1) Unless otherwise indicated, the mailing address for each party listed is c/o New Leaf Brands, Inc., One Dewolf Drive, Old Tappan NJ 07675. (2) Based on143,229,126 shares of common stock issued and outstanding as of May 16, 2011. (3) Mr. Skae owns an option to purchase 250,000 shares of common stock with an exercise price of $0.90 per share.As of December 31, 2010, the option is vested with regard to 150,000 shares of common stock.He also owns warrants to purchase 166,667 shares of common stock at an exercise strike price of $0.15. Mr. Skae, directly and through Skae Beverage International, Inc. beneficially owns a total of 8,149,047 shares of common stock, . 38 (4) Mr. Tsiang beneficially owns 272,896 shares of common stock, warrants to purchase 12,500 shares of common stock at an original exercise price of $0.40 per share, an option to purchase 350,000 shares of common stock at an exercise price of $0.63warrants to purchase 155,000 shares of common stock at an original exercise price of $0.80 per share and now $0.25, warrants to purchase 25,884 shares of common stock at an original exercise price of $0.85 per share and now $0.25 per share, warrants to purchase 110,000 shares of common stock at $0.25 per share, a warrant to purchase 11,818 shares of commons stock at $0.25 and warrants to purchase 16,753 shares of common stock at $0.25 per share (5) Mr. Tawes beneficially owns 22,715,044 shares of common stock, an option to purchase 10,000 shares of common stock at an exercise price of $1.60 per share, and a warrant to purchase 272,727 shares of common stock at an exercise price of $0.25 per share and warrants to purchase 4,803.922 shares of common stock at an exercise price of $0.15 per share (6) Mr. Ricketts beneficially owns 363,087 shares of common stock and a option to purchase 30,000 shares of common stock at an exercise price of $0.74 per share. As of February 11, 2011, Mr. Russell beneficially owned 96,351 shares of common stock, an option to purchase 12,500 shares of common stock at an exercise price of $1.00 per share and an option to purchase 62,500 shares of common stock at an exercise price of $0.79 per share. (7) Mr. Pandey beneficially owns 16,323,262 shares of common stock and warrants to purchase 11,764,705 shares of common stock at an exercise price of $0.15 per share. (8)Ms. DiPaolo beneficially owns 26,161,162 shares of common stock, a warrant to purchase 340,909 shares of common stock at an exercise price of $0.74 per share, andwarrants to purchase 2,521,568 shares of common stock at an exercise price of $0.15 per share . (9)Carpe Diem Capital Management LLC owns 9,813,333 shares of common stock. The Company is not aware of the ultimate beneficial ownership of Carpe Diem Capital Management LLC. As of December 31, 2010, there were no arrangements known to management which may result in a change in control of our Company. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table provides information as of December 31, 2010 regarding our stock option plan compensation under which our equity securities are authorized for issuance: Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options,warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders $ Total $ 39 At our Annual Meeting held on December 10, 2004, our stockholders approved our 2004 Stock Option Plan. The 2004 Plan provides that 5,000,000 shares, adjusted to 250,000 shares following a 1 for 20 reverse split on September 7, 2007, would be reserved for issuance from our authorized by unissued common stock. At our board of directors meeting held on July 28, 2007, the board approved an increase in the number of shares of common stock that may be granted under all plans to 2,000,000, adjusted to 100,000 shares following a 1 for 20 reverse split on September 7, 2007. On May 14, 2008, our board of directors approved our 2008 Stock Option and Incentive Plan.Under our 2008 Stock Option and Incentive Plan, we reserved a maximum of 2,000,000 shares of common stock, subject to adjustment.The 2008 Plan provides that shares granted come from our authorized but unissued common stock or shares of common stock that we reacquired. At the Company’s Board of Directors meeting held on February 2, 2010, the Board approved an a new Stock Option Plan (the “2010 Plan”) for a total of 3,000,000 additional shares. The price of the options granted pursuant to these plans shall be no less than 100% of the fair market value of the shares on the date of grant.The options expire ten years from the date of grant. ITEM 13 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE On September 21, 2010 we issued to Mr. O. Lee Tawes III as part of a private placement of promissory notes with a face value of $227,273 and detachable warrants to purchase 272,727 shares of common stock to accredited investors pursuant to a private placement memorandum.The promissory notes were issued at an original issuance discount of $27,273, do not have a stated interest rate and mature on the three month anniversary of their issuance date in December 2010. In addition, the notes are automatically convertible upon the consummation of a qualified offering into the type of securities issued in such offering at a conversion price equivalent to the price of the securities sold.The warrants are fully vested and provide its holder with the right to purchase the specified number of shares of common stock at an exercise price of $0.25 per share during its five year term.The warrants also provide its holder with certain anti-dilution and cashless exercise provisions. The terms of the offering also provide investors with a reset feature which gives them the right, for as long as the notes are outstanding, to exchange the promissory notes for securities issued in a subsequent offering in the event that the Company enters into any subsequent transaction other than the qualified offering, as defined, on terms more favorable than those governing the current offering. In April 2010 Mr. Tsiang, the Chief Financial Officer of the Company exercise a warrant to acquire 40,000 Common Shares in the Company for $10,000. In April 2010 Mr. Skae, the Chief Executive Officer and Chairman of the Board of Directors of the Company, entered into a $50,000, 0% Subordinated Demand Note. This Note was subsequently converted to Series K Preferred Stock, and then to common stock. See Item 5 under “Recent Sales of Unregistered Securities” In April 2010 Mr. Tawes, a Director of the Company, entered into a $50,000, 10% Subordinated Demand Note. This Note was subsequently converted to Series K Preferred Stock, and then to common stock. See Item 5 under “Recent Sales of Unregistered Securities” In May 2010 Mr. Tawes, a Director of the Company, entered into a $300,000, 15% Subordinated Demand Note. This Note was subsequently converted to Series K Preferred Stock, and then to common stock. See Item 5 under “Recent Sales of Unregistered Securities” For the year ended December 31, 2010, interest expense on note payable to related parties was $52,597. As of December 31, 2010, we had outstanding warrants to officers and directors of 633,253 with an average exercise price and weighted average contractual life of $0.25 and 3.5 years, respectively. 40 As of December 31, 2010, we had amounts due to related parties of $750,103 for interest, deferred salaries and an earn-out arrangement related to the prior acquisition of a company owned by our Chief Executive Officer. In connection with the acquisition of Skae Beverage International LLC (“Skae”) in 2008, we agreed to provide the former member of Skae, who is also our current Chief Executive Officer, with a three year earn-out arrangement.Under the terms of the earn-out arrangement, we can be required to pay an additional $4,776,100 to the owner of Skae if the acquired operations meet certain performance targets related to sales and gross profit.As of December 31, 2009 and December 31, 2010, we have accrued $260,000 and $325,000, respectively, related to the achievement of the first and second year performance target.Currently, we are unable to determine the likelihood that future performance targets will be met or estimate the future liability that will be incurred. As part of the January 21, 2011 Preferred Stock offering,.Eric Skae agreed to amend his current Earn Out Agreement to provide for lower levels of compensation due him. In August 2008, we entered into a lease agreement with the brother of Neil Reithinger, who, at the time of the transaction, was our Chief Executive Officer, Chief Financial Officer, and a director.The board of directors, except for Mr. Reithinger, reviewed several proposals for alternate facilities and determined that Mr. Reithinger’s brother’s facility was superior.The lease is a five year lease with a two year option out, with monthly lease payments of $4,500.Rent expense under this lease was $40,500 and $53,670 for the period from January 1, 2010 to termination September 30, 2010 and the year ended December 31, 2009, respectively.In April 2010 we shut down the Arizona office and relocate its functions to our office in New Jersey. On September 9, 2008 as part of the acquisition agreement between Skae Beverage International LLC, Eric Skaeand us, Mr.Skae agreed to a three-year earn-out payment based on the annual increase in sales and gross profit margin in relationship to a targeted gross profit margin of 20%, 34% and 37% each of the three year respective. The maximum cumulative earn-out over the three period is $4,776,100 which includes a $500,000 incentive if the cumulative earn-out exceeds $2,850,733. . On March 26, 2009, Mr. Tawes, a director, provided financing to us in the amount of $113,357 in exchange for (i) a 12% Subordinated Note and (ii) warrants to purchase 175,000 shares of our common stock at a price per share of $0.85, which will expire March 26, 2014. On November 30, 2009, we entered into an Agreement with O. Lee Tawes, a director, whereby Mr. Tawes agreed to convert all of his outstanding notes in the amount of $2,798,357, including accrued interest, warrants to purchase 1,369,792 shares of our common stock, and 51,667 shares of Class I Preferred Stock, into an aggregate of 12,952,190 shares of common stock. Mr. Tawes will also receive under the Agreement $200,000 in cash, a $150,000 8% unsecured note due in January 2010, and a warrant to purchase 350,000 shares of our common stock with an exercise price of $0.25 and an expiration date in October 2014.Mr. Tawes assigned 150,000 of these warrants to David Tsiang who, at the time of the transaction, was also a member of the Company’s board of directors. On January 21, 2011, O. Lee Tawes, a director of the Company, lent the Company an aggregate of $75,000 for which he received a demand promissory note bearing interest at the rate of 12% per annum. Mr. Tawes lent the Conpany an additional $30,000 on February 24, 2011 for which he received a promissory note bearing interest at the rate of 0% per annum. Mr. Tawes converted the second promissory note into shares of common stock in the April 29, 2011 private placement closing described above at Item 5 under “Recent Sales of Unregistered Securities”. On February 24, 2011, Eric Skae, the Company’s CEO and a director, lent the Company an aggregate of $12,500 for which he received a demand promissory note bearing interest at the rate of 0% per annum. Also on February 24, 2011, David Tsiang, the Company’s CFO, lent the Company an aggregate of $12,500 for which he received a demand promissory note bearing interest at the rate of 6% per annum. Thomas Pinkowski Effective March 30, 2007, we entered into an employment agreement with Mr. Pinkowski, pursuant to which Mr. Pinkowski agreed to serve as our Vice President and as President of Nutritional Specialties Inc., our wholly owned subsidiary, for a five-year term, at an annual compensation of $200,000, subject to an annual increase of 5% upon meeting performance standards reasonably established by the board, or otherwise based on performance as reasonably determined by the board, together with (i) an annual bonus of 4% of our annual net operating income based on achievement of performance standards reasonably established by the board, or otherwise based on performance as reasonably determined by the board, with a minimum bonus for 2007 of $100,000, (ii) a matching 401(k) Plan contribution of up to $10,000 per year, (iii) a car allowance of $900 per month, (iv) a stock option grant to purchase 250,000 shares of our common stock at an exercise price of $1.80 per share, vesting in equal annual installments over five years and exercisable for a five-year period after each vesting date, as to the installment then vesting, subject to reduction of such period upon death, disability or termination of employment, (v) an award of 100,000 shares of restricted common stock, which shall become unrestricted in five equal annual installments commencing at the end of the first year of employment, and (vi) payment or reimbursement for business use of an internet-access high-speed line, cell phone and other business related expenses.The employment agreement contains restrictions on competition for one year after termination of employment, or March 30, 2010 which represents three years after the closing of the acquisition of Nutritional Specialties, whichever is the longer period. 41 On October9, 2009, Thomas Pinkowski resigned as our Vice President and President of Nutritional Specialties, Inc. Concurrent with his resignation, we entered into a Settlement Agreement and General Release or, the Settlement Agreement. Pursuant to the terms of the Settlement Agreement, we terminated the existing employment agreement, dated March30, 2007, or the Employment Agreement. The terms of the Employment Agreement will continue to govern the relationship between the parties, except to the extent the Settlement Agreement states otherwise. Pursuant to the Settlement Agreement, we agreed as follows: ● to pay Mr.Pinkowski any accrued but unpaid base salary for services rendered through the termination date; ● to pay Mr.Pinkowski any accrued but unpaid expenses required to be reimbursed pursuant to the Employment Agreement, including $13,042 for unused vacation and sick time; ● to issue Mr.Pinkowski 60,000 restricted shares of our common stock that represent the remaining unvested balance of common stock that was issued to Mr.Pinkowski under the Employment Agreement; ● to waive Mr.Pinkowski’s obligation under the Employment Agreement to pay the $80,000 balance remaining on an unsecured promissory note, dated December10, 2004, payable to Nutritional Specialties, Inc. d/b/a LifeTime ® or LifeTime Vitamins ®, a California corporation; and ● to waive any rights we may have with respect to non-compete, non-solicitation and proprietary information provisions included in the Employment Agreement. Further, pursuant to the Settlement Agreement, we agreed to pay $94,678.35 outstanding under an 8% subordinated promissory note and $27,050.96 outstanding under an 8% convertible subordinated promissory note. Such payment constituted payment in full and the notes were thereby cancelled and terminated. Mr.Pinkowski agreed to waive any events of default or other rights he has or may have in the present or in the future with respect to these notes.Additionally, pursuant to the Settlement Agreement, the parties provided a mutual release of any claims, obligations or amounts due to the other party. Other than as described above, we do not have any other oral or written employment, severance or change-in-control agreements with our Named Executive Officers. Our policy with regard to transactions with affiliated persons or entities is that such transactions will be on terms no less favorable than could be obtained from non-affiliates.The foregoing transactions are on terms no less favorable than those that could be obtained from non-affiliates.Any such related party transaction must be reviewed by our independent directors. Director Independence During the year ended December 31, 2010, Eric Skae, Neil Reithinger, O. Lee Tawes, III, David Tsiang, Neil Russell and Scott Ricketts served as our directors, although Messrs. Reithinger, Russell and Tsiang have resigned.Currently, Scott Ricketts is considered an independent director as defined under the standards of independence set forth in Marketplace Rule 4200(a)(15) of the NASDAQ Stock Market.We are currently traded on the Over-the-Counter Bulletin Board, or OTCBB.The OTCBB does not require that a majority of the board be independent. ITEM 14 – PRINCIPAL ACCOUNTANT FEES AND SERVICES Change in auditors Effective April 15, 2011, New Leaf Brands, Inc. (the “Company”), dismissed its principal independent accountant Mayer, Hoffman, McCann P.C.(“MHM”). The Company’s Board of Directors approved the decision to dismiss MHM. Except as reported in the Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which stated that “[t]he accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations, has a working capital deficiency, was not in compliance with certain financial covenants related to debt agreements, and has a significant amount of debt maturing in 2010.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 1. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern,” the report of MHM on the Company’s financial statements for the fiscal years ended December 31, 2009 and 2008 did not contain an adverse opinion or a disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles. 42 In connection with the audit of the Company’s financial statements for the fiscal year ended December 31, 2009, and in the subsequent interim periods through April 15, 2011, there were no disagreements with MHM on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure which, if not resolved to the satisfaction of MHM, would have caused MHM to make reference to the subject matter of the disagreement in connection with its report. Effective April 18, 2011, the Company engaged EisnerAmper LLP (“EISNER”) to act as the Company’s independent registered public accounting firm.The Board of Directors of the Company approved the decision to engage EISNER. We have paid or expect to pay the following fees to EisnerAmper LLP andMayer Hoffman McCann P.C. for work performed in 2010 and 2009 in their audit of our consolidated financial statements: Audit Fees $ $ Audit-Related Fees - - Tax Fees - - All Other Fees - - In January 2003, the SEC released final rules to implement Title II of the Sarbanes-Oxley Act of 2003.The rules address auditor independence and have modified the proxy fee disclosure requirements.Audit fees include fees for services that normally would be provided by the accountant in connection with statutory and regulatory filings or engagements and that generally only the independent accountant can provide.In addition to fees for an audit or review in accordance with generally accepted auditing standards, this category contains fees for comfort letters, statutory audits, consents, and assistance with and review of documents filed with the SEC.Audit-related fees are assurance-related services that traditionally are performed by the independent accountant, such as employee benefit plan audits, due diligence related to mergers and acquisitions, internal control reviews, attest services that are not required by statute or regulation, and consultation concerning financial accounting and reporting standards. The board has reviewed the fees paid to Mayer Hoffman McCann P.C. for 2010 and 2009, and has considered whether the fees paid for non-audit services are compatible with maintaining Mayer Hoffman McCann P.C The board has also adopted policies and procedures to approve audit and non-audit services provided in 2010 by EisnerAmper LLP in accordance with the Sarbanes-Oxley Act and rules of the SEC promulgated thereunder.The board has also adopted policies and procedures to approve audit in 2009 and non-audit services provided in and 2009 by Mayer Hoffman McCann P.C. in accordance with the Sarbanes-Oxley Act and rules of the SEC promulgated thereunder.These policies and procedures involve annual pre-approval by the board of the types of services to be provided by our independent auditor and fee limits for each type of service on both a per-engagement and aggregate level.The board may additionally ratify certain de minimis services provided by the independent auditor without prior board approval, as permitted by the Sarbanes-Oxley Act and rules of the SEC promulgated thereunder. 43 PART IV ITEM 15 - EXHIBITS Articles of Incorporation, as amended (included as Exhibit 3.1 to the form 10-KSB filed March 6, 1197, and incorporated herein by reference). By-Laws, dated February 14, 1988 (included as Exhibit 3 to the Form S-1 filed January 27, 1987, and incorporated herein by reference). Amendment to Articles of Incorporation, dated December 6, 2007 and effective on December 18, 2007 (included as Exhibit 3.1 to the Form 8-K filed December 26, 2007, and incorporated herein by reference). Certificate of Amendment to the Articles of Incorporation, effective October 16, 2009 (included as Exhibit 3.1 to the Form 8-K filed October 14, 2009, and incorporated herein by reference). Form of Warrant to purchase the common stock of New Leaf Brands, Inc. (included as Exhibit 3.1 to the Form 8-K filed February 24, 2010, and incorporated herein by reference). Specimen Common Stock Certificate, dated July 9, 1993 (included as Exhibit 1 to the Form 8-A filed July 2, 1993, and incorporated herein by reference). Certificate of Designation for Preferred Shares (included as Exhibit 4.3 to the Form 10-QSB filed August 11, 1997, and incorporated herein by reference. Certificate of Designation for Shares, dated July 18, 1997 (included as Exhibit 4.5 to the Form 10-KSB dated March 30, 1998, and incorporated herein by reference). Certificates of Designation for Class D Redeemable Convertible Preferred Stock (included as Exhibit 4.4 to the Form 10-QSB dated May 17, 1999, and incorporated herein by reference). Certificate of Designation of Preferences and Rights of Series G Preferred Stock, dated September 20, 2005 (included as Exhibit 4.1 to the Form 8-K filed September 23, 2005, and incorporated herein by reference). Certificate of Designation of Preferences and Rights of Series H Preferred Stock, dated December 21, 2005 (included as Exhibit 4.1 to the Form 8-K filed January 3, 2006, and incorporated herein by reference). Certificate of Designation of Series I 8% Cumulative Convertible Preferred Stock, dated March 30, 2007 (included as Exhibit 4.X to the Form 8-K filed April 11, 2007, and incorporated herein by reference). Common Stock Purchase Warrants between the Company and O. Lee Tawes and John Talty, dated March 30, 2007 (included as Exhibit 4.v to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and JSH Partners, dated March 30, 2007 (included as Exhibit 4.vii to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). Common Stock Purchase Warrants between the Company and Thomas Pinkowski, Charles Ung and M. Amirul Karim, dated March 30, 2007 (included as Exhibit 4.ix to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). Form of Common Stock Purchase Warrant between the Company and Northeast Securities, Inc., dated March 30, 2007 (included as Exhibit 4.23 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and Ira. J. Gaines, dated June 28, 2006 (included as Exhibit 4.25 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). 44 Letter Agreement by and between the Company and Northeast Securities, Inc., dated March 12, 2007 (included as Exhibit 4.27 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). Letter Agreement by and between the Company and Northeast Securities, Inc., dated August 21, 2006 (included as Exhibit 4.28 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and Ira J. Gaines, dated April 5, 2005 (included as Exhibit 4.30 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and O. Lee Tawes, III, dated May 18, 2004 (included as Exhibit 4.36 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and O. Lee Tawes, III, dated February 4, 2005 (included as Exhibit 4.37 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and Eric Skae, dated March 20, 2009 (included as Exhibit 4.1 to the Form 8-K filed March 24, 2009, and incorporated herein by reference). Baywood International, Inc. 2008 Stock Option and Incentive Plan, dated May, 14, 2008 (included as Exhibit 4.1 to the Registration Statement on Form S-8 filed June 27, 2008, and incorporated herein by reference). Form of the Common Stock Purchase Warrant, dated September 5, 2008 (included as Exhibit 10.2 to the Form 8-K filed September 11, 2008, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and O. Lee Tawes, III, dated February 4, 2008 (included as exhibit 4.29 to the Form 10-Q filed May 20, 2009, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and O. Lee Tawes, III, dated February 19, 2008 (included as Exhibit 4.30 to the Form 10-Q filed May 20, 2009, and incorporated herein by reference). Form of Subscription Agreement (included as Exhibit 4.31 to the Form 10-Q filed May 20, 2009, and incorporated herein by reference). Form of Warrant (included as Exhibit 4.32 to the Form 10-Q filed May 20, 2009, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and O. Lee Tawes, dated July 14, 2008 (included as Exhibit 4.33 to the Form 10-Q filed May 20, 2009, and incorporated herein by reference). Common Stock Purchase Warrant between the Company and Eric Skae, dated October 23, 2008 (included as Exhibit 4.34 to the Form 10-Q filed May 20, 2009, and incorporated herein by reference). Certificate of Designation of Serie J 6% Redeemable Convertible Stock, dated December 22, 2008 (included as Exhibit 4.1 to the Form 8-K filed December 23, 2008, and incorporated herein by reference). Certificate of Amendment to Certificate of Designation of Class A Preferred Shares (included as Exhibit 4.1 to the 8-K filed October 26, 2009, and incorporated herein by reference). 45 Certificate of Amendment to Certificate of Designation of Series I 8% Cumulative Convertible Preferred Stock (included as Exhibit 4.2 to the 8-K filed October 26, 2009, and incorporated herein by reference). Certificate of Amendment to Certificate of Designation of Series J 6% Redeemable Convertible Preferred Stock (included as Exhibit 4.3 to the 8-K filed October 26, 2009, and incorporated herein by reference). Form of 10% Senior Secured Note issued by the Company (included as Exhibit 4.1 to the Form 8-K filed December 1, 2009, and incorporated herein by reference). Term sheet agreement between the Company and the Noteholders dated November 24, 2009 (included as Exhibit 4.2 to the Form 8-K filed December 1, 2009, and incorporated herein by reference). Form of Common Stock Purchase Warrant, dated June 29, 2010 (filed herewith) Form of Common Stock Purchase Warrant, dated September 2010 (filed as Exhibit 99.2 to the Form 8-K, filed September 24, 2010 and incorporated herein by reference). Form of Original Issue Discount Promissory Note, dated September 2010 (filed as Exhibit 99.1 to the Form 8-K, filed September 24, 2010 and incorporated herein by reference). Form of Series X Warrant, dated January 21, 2011 (filed as Exhibit 4.1 to the Form 8-K filed January 26, 2011 and incorporated herein by reference). Form of Series Y Warrant, dated January 21, 2011 (filed as Exhibit 4.2 to the Form 8-K filed January 26, 2011 and incorporated herein by reference). Form of Series Z Warrant, dated January 21, 2011 (filed as Exhibit 4.3 to the Form 8-K filed January 26, 2011 and incorporated herein by reference). Certificate of Designation of Series K Preferred Shares, dated January 14, 2011 (included as Exhibit 4.4 to the Form 8-K filed January 26, 2011 and incorporated herein by reference). Promissory Note between the Company and Ira J. Gaines, dated April 2005 (included as Exhibit 4.29 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). Bridge Loan Agreement between the Company and O. L. Tawes, Inc., dated May 10, 2004 (included as Exhibit 10 to the Form 10-KSB filed May 12, 2005, and incorporated herein by reference). Promissory Note between the Company and Ronald Patterson, dated October 25, 2005 (included as Exhibit 4.34 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). Promissory Note between the Company and Ira J. Gaines, dated June 28, 2006 (included as Exhibit 4.24 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). 10% Senior Convertible Note Agreement between the Company and a certain number of accredited investors, dated September 19, 2006 (included as Exhibit 4.1 to the Form 8-K filed on September 25, 2006, and incorporated herein by reference). Asset Purchase Agreement by and among the Company, Baywood Acquisition, Inc, Nutritional Specialties, Inc., d/b/a LifeTime® or LifeTime® Vitamins, and certain individuals named therein, dated March 30, 2007 (included as Exhibit 2 to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10% Note Agreement between the Company and Baywood Acquisition, Inc. on one side and O. Lee Tawes, III, on the other side, dated March 30, 2007 (included as Exhibit 4.iv to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 46 10% Note Agreement between the Company and Baywood Acquisition, Inc. on one side and John Talty on the other side, dated March 30, 2007 (included as Exhibit 4.iv to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 12% 2007 Bridge Loan Agreement between the Company and JSH Partners and Guaranty executed by O. Lee Tawes, dated March 30, 2007 (included as Exhibit 4.vi to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 12% Note between the Company, Baywood Acquisition, Inc. and JSH Partners, dated March 30, 2007 (included as Exhibit 4.vi to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 8% Convertible Subordinated Promissory Notes of the Company and Baywood Acquisition, Inc. issued to Thomas Pinkowski, Charles Ung and M. Amirul Karim, dated March 30, 2007 (included as Exhibit 4.viii to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 8% Subordinated Promissory Notes of the Company and Baywood Acquisition, Inc. issued to Thomas Pinkowski, Charles Ung and M. Amirul Karim, dated March 30, 2007 (included as Exhibit 4.ix to the Form 8-K filed April 11, 2007, and incorporated herein by reference). Business Loan Agreement between the Company and Baywood Acquisition, Inc., as Borrowers, and Vineyard Bank N.A., dated March 30, 2007 (included as Exhibit 4.xi to the Form 8-K filed April 11, 2007, and incorporated herein by reference). Promissory Note issued by the Company and Baywood Acquisition, Inc. to Vineyard Bank N.A., dated March 30, 2007 (included as Exhibit 4.xii to the Form 8-K filed April 11, 2007, and incorporated herein by reference). Promissory Note issued by the Company and Baywood Acquisition, Inc. to Vineyard Bank N.A., dated March 30, 2007 (included as Exhibit 4.xiii to the Form 8-K filed April 11, 2007, and incorporated herein by reference). Employment Agreement between the Company and Thomas Pinkowski, dated March 30, 2007 (included as Exhibit 10.4 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). Manufacturing Agreement between the Company and NHK Laboratories, Inc., dated March 30, 2007 (included as Exhibit 10.5 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). Manufacturing Agreement between the Company and Ultimate Formulations, Inc. d/b/a Best Formulations, dated March 30, 2007 (included as Exhibit 10.6 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). Registration Rights Agreement among Baywood International, Inc., O. Lee Tawes, John Talty, JSH Partners and Northeast Securities, Inc., as Attorney-in-Fact for the investors set forth therein, dated March 30, 2007 (included as Exhibit 10.7 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). Voting Agreement between Baywood International, Inc. and the individuals listed as stockholders therein, dated March 30, 2007 (included as Exhibit 10.8 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). Employment Agreement between Baywood the Company and Neil Reithinger, dated July 11, 2007 (included as Exhibit 10.1 to the Form 8-K filed on July 16, 2007, and incorporated herein by reference). 47 Business Loan Agreement between the Company and Nutritional Specialties, Inc., as borrowers, and Vineyard Bank, N.A., dated July 9, 2007 (included as Exhibit 10.11 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). Promissory Note between the Company and Nutritional Specialties, Inc., dated July 9, 2007, and issued to Vineyard Bank, N.A. (included as Exhibit 4.35 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). Operating Agreement between the Members and Layfield Energy, LLC, dated December 19, 2007 (included as Exhibit 10.1 to the Form 8-K filed January 4, 2008, and incorporated herein by reference). Real Estate Lease between Baywood International Inc. and Glenn Reithinger, dated October 1, 2008 (included as Exhibit 10.23 to the Form 10-Q filed August 19, 2008, and incorporated herein by reference). Form of 12% Subordinated Note, dated September 5, 2008 (included as Exhibit 10.1 to the Form 8-K filed September 11, 2008, and incorporated herein by reference). Form of Side Letter Agreement between the Company and the investors signatory thereto, dated September 5, 2008 (included as Exhibit 10.3 to the Form 8-K filed September 11, 2008, and incorporated herein by reference). Form of Guaranty made by O. Lee Tawes, III, dated September 5, 2008 (included as Exhibit 10.4 to the Form 8-K filed September 11, 2008, and incorporated herein by reference). Form of Put between O. Lee Tawes, III, and the investors signatory thereto, dated September 5, 2008 (included as Exhibit 10.5 to the Form 8-K filed September 11, 2008, and incorporated herein by reference). Asset Purchase Agreement by and among the Company, Baywood New Leaf Acquisition, Inc., Skae Beverage International, LLC, and Eric Skae, dated September 9, 2008 (included as Exhibit 10.1 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). Intellectual Property Assignment by and among the Company and Baywood New Leaf Acquisition, Inc. on the one hand, and Skae Beverage International, LLC, and Eric Skae on the other hand, dated September 9, 2008 (included as Exhibit 10.2 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). Bill of Sale and Assignment from Skae Beverage International, LLC, to the Company, Baywood New Leaf Acquisition, Inc. and Eric Skae, dated September 9, 2008 (included as Exhibit 10.3 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). Assumption Agreement by and among the Company, Baywood New Leaf Acquisition, Inc., Skae Beverage International, LLC, and Eric Skae, dated September 9, 2008 (included as Exhibit 10.4 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). Form of Release and Cancellation, dated September 9, 2008 (included as Exhibit 10.5 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). Release and Cancellation by Eric Skae in favor of the Released Parties, dated September 9, 2008 (included as Exhibit 10.6 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). Form of 8% Subordinated Promissory Note, issued by the Company to the creditors signatory thereto, dated September 9, 2008 (included as Exhibit 10.7 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). 48 8% Convertible Subordinated Promissory Note for $1,000,000, issued by the Company to Skae Beverage International, LLC, dated September 9, 2008 (included as Exhibit 10.8 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). 8% Convertible Subordinated Promissory Note for $100,000, issued by the Company to Skae Beverage International, LLC, dated September 9, 2008 (included as Exhibit 10.9 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). Employment Agreement between the Company and Eric Skae, dated September 9, 2008 (included as Exhibit 10.10 to the Form 8-K filed September 15, 2008, and incorporated herein by reference). Form of 12% Subordinated Promissory Note (included as Exhibit 10.38 to the Form 10Q filed November 19, 2008, and incorporated herein by reference). 12% Subordinated Note issued by the Company to O. Lee Tawes, III, dated July 14, 2008 (included as Exhibit 10.39 to the Form 10Q filed November 19, 2008, and incorporated herein by reference). 12% Subordinated Note issued by the Company to Eric Skae, dated October 23, 2008 (included as Exhibit 10.40 to the Form 10Q filed November 19, 2008, and incorporated herein by reference). 18% Subordinated Note issued by the Company to Eric Skae, dated March 20, 2009 (included as Exhibit 10.1 to the Form 8-K filed March 24, 2009, and incorporated herein by reference). Asset Purchase Agreement by and among the Company, Nutritional Specialties, Inc., and Nutra, Inc., dated July 24, 2009 (included as Exhibit 10.1 to the Form 8-K filed July 30, 2009, and incorporated herein by reference). Settlement Agreement and Mutual Release between Farmatek IC VE DIS TIC, LTD.STI and Oskiyan Hamdemir on the one hand and the Company and Nutritional Specialties, Inc. on the other hand, dated June 12, 2009 (included as Exhibit 10.45 to the Form 10-Q filed August 19, 2009, and incorporated herein by reference). Assignment of Lease between Nutritional Specialties, Inc. and Boyd Business Center of Orange, dated October9, 2009 (included as Exhibit 10.2 to the Form 8-K filed on October 14, 2009, and incorporated herein by reference). Settlement Agreement and General Release by and among the Company, Nutritional Specialties, Inc. and Thomas Pinkowski, dated October 9, 2009 (included as Exhibit 10.3 to the Form 8-K filed on October 14, 2009, and incorporated herein by reference). First Amendment to the Employment Agreement between the Company and Neil Reithinger, dated November 13, 2009 (included as Exhibit 10.49 to the Form 10-Q filed on November 15, 2009, and incorporated herein by reference). Settlement Agreement between the Company and O. Lee Tawes, dated November 30, 2009 (included as Exhibit 10.1 to the Form 8-K filed December 1, 2009, and incorporated herein by reference). Securities Purchase Agreement between New Leaf Brands, Inc. and certain accredited investors, dated December 4, 2009 (included as Exhibit 10.1 to the Form 8-K filed February 24, 2010, and incorporated herein by reference). Note and Warrant Purchase Agreement, dated September 2010, dated September 2010 (filed as Exhibit 99.3 to the Form 8-K, filed September 24, 2010 and incorporated herein by reference). 49 Securities Purchase Agreement, dated January 21, 2011 (filed as Exhibit 10.1 to the Form 8-K filed January 26, 2011 and incorporated herein by reference). Registration Rights Agreement, dated January 21, 2011 (filed as Exhibit 10.2 to the Form 8-K filed January 26, 2011 and incorporated herein by reference). Amendment to Asset Purchase Agreement, January 21, 2011 (filed as Exhibit 10.3 to the Form 8-K filed January 26, 2011 and incorporated herein by reference). Form of letter to certain investors, dated February 16, 2010 (filed herewith) Form of letter to certain investors, dated May 27, 2010 (filed herewith) Form of letter to certain investors, dated August 26, 2010 (filed herewith) Lease Agreement, datedJuly 5, 2010 Code of Ethics (included as Exhibit 14.1 to the Form 10-K filed April 15, 2008, and incorporated herein by reference). Subsidiaries of the Registrant (filed as Exhibit 21.1 to the Form 10-K filed on March 31, 2010 and incorporated herein by reference) Consent of EisnerAmper LLP, Independent Registered Public Accounting Firm Consent of Mayer Hoffman McCann Certificate of the Chief Executive Officer and Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (filed herewith). Certificate of Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (filed herewith). 50 SIGNATURES Pursuant to the requirements of Section 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. May 23, 2011 /s/ Eric Skae Eric Skae Chairman of the Board, President, and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the dates indicated: SIGNATURE CAPACITY DATE /s/ Eric Skae Chairman of the Board, Principal Executive Officer and President May 23, 2011 Eric Skae /s/ David Tsiang Chief Financial Officer and Principal Accounting Officer May 23, 2011 David Tsiang /s/ O. Lee Tawes, III Director May 23, 2011 O. Lee Tawes, III /s/ R. Scott Ricketts Director May 23, 2011 R. Scott Ricketts 51 INDEX TO FINANCIAL STATEMENTS PAGE REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS F-2 CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31 2 F-4 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31 2 F-5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS' (DEFICIT) EQUITY FOR THE YEARS ENDED DECEMBER 31 2 F-6 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31 2 F-7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-8F-47 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of NEW LEAF BRANDS, INC. We have audited the accompanying consolidated balance sheet of New Leaf Brands, Inc. and subsidiaries (the “Company”) as of December 31, 2010, and the related consolidated statements of operations, stockholders' (deficit), and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of New Leaf Brands, Inc. and subsidiaries as of December 31, 2010, and the results of their operations and their cash flows for the year then ended, in conformity with United States generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations, has a working capital deficiency, was not in compliance with certain financial covenants related to debt agreements, and has a significant amount of debt maturing in 2011.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 1. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ Eisner Amper LLP New York,New York May 20, 2011 F-2 To the Stockholders and Board of Directors of NEW LEAF BRANDS, INC. We have audited the accompanying consolidated balance sheet of New Leaf Brands, Inc. (the “Company”) as of December 31, 2009, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of New Leaf Brands, Inc. as of December 31, 2009, and the results of their operations and their cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations, has a working capital deficiency, was not in compliance with certain financial covenants related to debt agreements, and has a significant amount of debt maturing in 2010.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 1. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ Mayer Hoffman McCann P.C. Phoenix, Arizona March 31, 2010 F-3 New Leaf Brands, Inc. Consolidated Balance Sheets December 31, December 31, CURRENT ASSETS Cash & cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of approximately $35,000 and $90,000 at December 31, 2010 and December 31, 2009 respectively: Inventory Escrow deposit on sale of discountinued operations - Prepaid expense and other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Accrued liabilities related parties Interest payable Short-term notes Notes payable to related parties Current portion of long-term debt Derivative liabilities - Total current liabilities Long-term debt Derivative liabilities - Total long-term liabilities Total liabilities Contingencies (Note 19) STOCKHOLDERS' (DEFICIT) EQUITY Preferred stock, $0.001 par value, convertible 10,000,000 shares authorized - - Common Stock, $0.001 par value, 500,000,000 shares authorized; issued and outstanding 75,761,856 at December 31, 2010 and 63,105,477 at December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to the consolidated financial statements F-4 New Leaf Brands, Inc. Consolidated Statements of Operations Year ended December 31, Net sales $ $ Cost of goods sold OPERATING EXPENSES: Shipping & handling Marketing expenses General & administration Option & stockbased expense Depreciation & amortization Total operating expenses Loss from continuing operations ) ) OTHER INCOME (EXPENSE): Gain on extinquisment of debt - Realized loss on investments - ) Miscellaneous Income (expense) ) Interest expense, net ) ) Loss on settlement of accounts payable and extinguishment of long-term debt ) - Amortization of debt discount & deferred financing costs ) ) Write-off of debtfinancing costs - ) Change in fair value of derivative liabilities ) TOTAL OTHER INCOME (EXPENSE) ) ) LOSS FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - LOSS FROM CONTINUING OPERATIONS ) ) (LOSS) FROM DISCONTINUED OPERATIONS, net (Loss) from discontinued operations ) ) Impairment charges - ) LOSS FROM DISCONTINUED OPERATIONS, net ) ) NET LOSS $ ) $ ) DIVIDENDS ON PREFERRED STOCK - LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) NET LOSS PER SHARE- BASIC AND DILUTED Continuing operations $ ) $ ) Discontinued operations ) ) Net loss per share- basic and diluted $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING See accompanying notes to the consolidated financial statements F-5 NEW LEAF BRANDS, INC. Consolidated Statements of Stockholders' Equity (Deficit) Accumulated Additional Other Preferred Stock Common stock Paid-in Comprehensive Accumulated Shares Dollars Shares Dollars Capital Loss Deficit Total Balance December 31, 2008 $ ) $ ) $ Preferred stock Series H Dividend paid in common stock 1 Preferred stock Series H Conversion into common stock ) ) 59 ) - Warrants issued with Debt Stock-based compensation expense Commons stock issued for services Cash exercise of Warrants Conversion of Preferred series A,I and J for common stock ) ) ) - Conversion of debt into common stock by: - Accrued dividend Accrued interest Other accrued expenses Notes payable Exercise of warrant into common stock throughcashless conversion Common stock issued through private placement Preferred dividend ) ) Net Loss ) ) Balance December 31, 2009 - $
